                                                                              Clerk of the Superior Court
                                                                              *** Electronically Filed ***
                                                                                M. De La Cruz, Deputy
                                                                                1/31/2020 9:46:00 PM
                                                                                  Filing ID 11337039




1

2
3

4

5
 6 Dennis I. Wilenchik, #005350
   Ross P. Meyer, #028473
   Jordan C. Wolff, #34110
 7 admin@wb-law.com
   Attorneys for Plaintiff John Moon
 8
                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 9
                           IN AND FOR THE COUNTY OF MARICOPA
10
     CHAD LANDAU, et. al.,                          Case No.: CV2018-007262
11
                                               PLAINTIFF MOON’S SERPARATE
12                               Plaintiffs,  STATEMENT   OF FACTS IN SUPPORT
                                              OF ITS RESPONSE TO DEFENDANTS’
13          vs.                                MOTION FOR PARTIAL SUMMARY
                                               JUDGMENT AS TO COUNTS FOUR
14                                             AND  FIVE TO THE EXTENT FILED
     RYAN and CAITLIN JOCQUE, husband             BY PLAINTIFF JOHN MOON
15   and wife,

16                                Defendants.                     (Assigned to the
                                                             Honorable Daniel G. Martin)
17

18
           Plaintiff, John Moon (hereinafter referred to as “Moon”), presents the following Separate
19
     Statement of Facts in Support of its Response to Defendants’ Motion for Partial Summary
20
     Judgment as to Counts Four and Five to the Extent Filed by Plaintiff John Moon (hereinafter
21
     referred to as “PSOF”).
22
           1.     John Moon (“Moon”) is 64 years old and holds a Bachelor of Science in Petroleum
23
     Engineering from Mississippi State University. See Second Declaration of John Moon, at ¶¶ 2-3,
24
     dated January 31, 2020, attached hereto as Exhibit 1.
25
 Case 2:20-ap-00169-DPC         Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15           Desc
26                              Statement of Facts Page 1 of 87
 1           2.    Moon has spent his adult life drilling for oil throughout the southern part of the
 2 United States. See Exhibit 1, ¶ 4.

 3           3.    Moon is a registered Petroleum Engineer in the state of Texas. See Exhibit 1, ¶ 5.
 4           4.    Moon accumulated independent wealth in his oil ventures. See Exhibit 1, ¶ 6.
 5           5.    Moon decided to retire in Cabo San Lucas, Mexico (“Cabo”), and even though he
 6 had a residence in Scottsdale, Arizona, Moon spent a majority of his time in Cabo. See Exhibit 1,

 7 ¶ 7.

 8           6.    Moon believes that a man’s word and handshake are their bond. Exhibit 1, ¶ 8.
 9           7.    Moon met Chad Landau, in or around 2010. See Second Declaration of Chad
10 Landau, at ¶ 3, dated January 31, 2020, attached hereto as Exhibit 2.

11           8.    Moon became a member of BKN Management, LLC (“BKN Management”) from
12 its beginning stages. See Exhibit 2, ¶ 4.

13           9.    Defendant Ryan Jocque (“Jocque”) was a member and manager of BKN
14 Management. See Articles of Organization of BKN Management, filed with the Arizona

15 Corporation Commission on December 12, 2012, attached hereto as Exhibit 6.

16           10.   In 2012, Moon was introduced to a ground level opportunity to invest in a new
17 restaurant concept Original Chop Shop Co. (“Chop Shop”). See Exhibit 1, ¶ 9; see also Exhibit

18 2, ¶ 6.

19           11.   BKN Management was to take the lead in the development of the Chop Shop
20 concepts. See Exhibit 1, ¶ 10; see also Articles of Amendment to Articles of Organization of

21 Chop Shop Scottsdale, LLC, filed with the Arizona Corporation Commission on March 28, 2013,

22 attached hereto as Exhibit 3 (showing BKN Management as the sole member of Chop Shop
23 Scottsdale, LLC); see also Articles of Amendment to Articles of Organization of Chop Shop

24 University, LLC, filed with the Arizona Corporation Commission on July 19, 2013, attached

25
  Case 2:20-ap-00169-DPC        Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15          Desc
26                              Statement of Facts 2 Page 2 of 87
 1 hereto as Exhibit 4 (showing BKN Management as the sole member of Chop Shop University,
 2 LLC); see also Articles of Organization of Chop Shop Chandler, LLC, filed with the Arizona

 3 Corporation Commission on March 5, 2013, attached hereto as Exhibit 5 (showing BKN

 4 Management as the sole member of Chop Shop University, LLC).
 5         12.   BKN Management opened its first Chop Shop concept in Scottsdale, Arizona in
 6 2012, as Chop Shop Scottsdale, LLC (“Chop Shop Scottsdale”). See Exhibit 2, ¶ 7.

 7         13.   BKN Management opened its second Chop Shop concept in Tempe, Arizona in
 8 2013, as Chop Shop University, LLC (“Chop Shop University”). See Exhibit 2, ¶ 8.

 9         14.   BKN Management wanted Chop Shop to establish a flagship store because they
10 believed they could grow the concept. See Exhibit 2, ¶ 9.

11         15.   Jocque found a building located at 35 W. Boston Avenue, Chandler, Arizona 85225
12 (the “Property”) that would accommodate Chop Shop’s flagship store. See Exhibit 2, ¶ 10.

13         16.   BKN Management did not have the capital to purchase the Property. See Exhibit 2,
14 ¶ 11.

15         17.   Jocque presented Moon with an opportunity to purchase the Property, in which
16 Moon would provide $370,000 to CS Chandler Real Estate, LLC (“CSCRE”)—the entity that

17 would purchase and own the Property—and CSCRE would repay Moon $370,000 with ten (10%)

18 percent interest (the “Loan”) and that Moon would get a membership interest (“Membership

19 Interest”) in CSCRE. See Exhibit 1, ¶¶ 11-13. See Defendants’ Verified Answer and
20 Counterclaim, ¶ 67, filed January 4, 2019 (“The Jocque’s admit the allegations set forth in

21 paragraph 67 of the Complaint.”); compare with Plaintiffs’ Verified Complaint, ¶ 67, filed May

22 9, 2018 (CS Chandler Real Estate, LLC “formed on June 28, 2013 for the purpose of purchasing
23 a piece of commercial real estate in Chandler, Arizona to house the third [Original Chop Shop

24 Co., LLC] location.”).

25
  Case 2:20-ap-00169-DPC      Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15       Desc
26                            Statement of Facts 3 Page 3 of 87
 1        18.    CSCRE told Moon that after it purchased the Property, it would receive a traditional
 2 loan from a bank, based on the value of the Property, and repay the Loan to Moon. See Exhibit

 3 1, ¶ 14.

 4        19.    Jocque told Moon that he would receive a forty (40%) percent membership interest
 5 in CSCRE, and that Landau would be permitted to purchase half of Moon’s CSCRE membership

 6 interest. See Exhibit 1, ¶ 15; see also Email from Brooks Holcomb to John Moon, dated January

 7 17, 2014, attached hereto as Exhibit 7.

 8        20.    Based on their previous dealings and believing Jocque to be a man of his word,
 9 Moon believed that Jocque would provide him his membership interest once the Property was

10 purchased. See Exhibit 1, ¶ 16.

11        21.    Thus, Moon did not request or execute a written contribution agreement or any other
12 document regarding the Membership Interest or Loan. See Exhibit 1, ¶ 17.

13        22.    Moon transferred $370,000 to an escrow account for the benefit of CSCRE on
14 August 16, 2013. See Exhibit 1, ¶ 18; see also Defendants’ Statement of Facts in Support of

15 Motion for Partial Summary Judgment as to Counts Four and Five to the Extent Alleged by

16 Plaintiff John Moon (“Defendants’ Statement of Facts”), ¶ 2, filed December 12, 2019.

17        23.    On August 16, 2013, CSCRE purchased the Property. See Assignment and
18 Assumption Agreement for the Redevelopment Agreement and Special Warranty Deeds, dated

19 August 16, 2013 and recorded with the Maricopa County Recorder’s Office as 2013-0751626,
20 attached hereto as Exhibit 8.

21        24.    After purchasing the Property, CSCRE received a traditional loan on the Property.
22 See Exhibit 2, ¶ 11.
23

24

25
  Case 2:20-ap-00169-DPC      Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15           Desc
26                            Statement of Facts 4 Page 4 of 87
 1         25.   However, despite CSCRE’s representations about Moon being paid back after
 2 receiving a traditional loan on the Property, Moon did not receive a payment until June 9, 2014.

 3 See Exhibit 1, ¶ 19.

 4         26.   The first payment towards the Loan was made on June 9, 2014 in the amount of
 5 $50,000. Exhibit 1, ¶ 19.

 6         27.   The second payment towards the Loan was made on June 11, 2014 in the amount of
 7 $50,000. Exhibit 1, ¶ 19.

 8         28.   The third payment towards the Loan was made on July 1, 2014 in the amount of
 9 $55,000. Exhibit 1, ¶ 19.

10         29.   After waiting nearly a year to be repaid the Loan, Moon was extremely frustrated
11 and wanted his money back. See Exhibit 1, ¶ 20.

12         30.   Despite taking a traditional loan out on the Property, CSCRE did not have the cash
13 to payback the Loan. See Exhibit 1, ¶ 22; see also Exhibit 2, ¶ 13.

14         31.   In an email, dated July 16, 2014, Chad Landau, Jocque’s business partner and co-
15 manager of CSCRE, told Moon that he was going to be paid back the remaining principal, which

16 was at least $215,000, plus interest. See Exhibit B to Defendants’ Statement of Facts.

17         32.   However, months went by and Moon had still not been paid back the remaining
18 balance of the Loan. Exhibit 1, ¶ 21.

19         33.   In fact, Moon did not receive any additional payments towards the Loan after July
20 1, 2014. Exhibit 1, ¶ 21.

21         34.   In October 2014, Jocque and Moon went to dinner at Mastro’s City Hall in
22 Scottsdale, Arizona to discuss the remaining balance of the Loan. Exhibit 1, ¶ 23.
23         35.   At the dinner, Jocque offered Moon membership interest in Jocque’s new restaurant
24 concept in exchange for the amount owed on the Loan. Exhibit 1, ¶ 24.

25
  Case 2:20-ap-00169-DPC       Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15            Desc
26                             Statement of Facts 5 Page 5 of 87
 1        36.    Appearing that Jocque’s offer was the only immediate way for Moon to receive
 2 something for the amount owed under the Loan, Moon agreed to Jocque’s offer. Exhibit 1, ¶ 25.

 3        37.    Jocque also told Moon that he was never issued a membership interest in CSCRE.
 4 Exhibit 1, ¶ 26.
 5        38.    With nothing to show otherwise, Moon accepted Jocque’s representations that
 6 Moon never had an interest in CSCRE. Exhibit 1, ¶ 27.

 7        39.    As part of this exchange for the remaining balance of the Loan, Moon was credited
 8 $253,000 as a capital contribution to Bridge Entertainment, LLC (“Bridge Entertainment”), which

 9 equated to a twenty-five (25%) percent membership interest. See Defendants’ Statement of Facts,

10 ¶¶ 9-10.

11        40.    In March 2017, Moon sold his interest in Bridge Entertainment to Jocque and
12 William Asher. See Defendants’ Statement of Facts, ¶ 13.

13        41.    Around this time, Moon learned that Jocque falsely represented that Moon never
14 held a membership interest in CSCRE. See Exhibit 1, ¶ 28.

15        42.    After March 2017, Moon learned that Jocque had sent emails to Kelly Kaminskas
16 at FirstBank, stating that Moon held a twenty (20%) percent membership interest in CSCRE as of

17 February 25, 2014 (“Jocque Email”). See Email from Ryan Jocque to Kelly Kaminskas, dated

18 February 25, 2014, attached hereto as Exhibit 9 (“CS Chandler Real Estate, LLC – 25% by Marcia

19 Bower, 20% by John Moon, and 55% by BKN Real Estate, LLC”); see also Exhibit 1, ¶ 29.
20        43.    Attached to the Jocque Email, which was then forwarded to Brooks Holcomb,
21 Jonathan Miller, and Chad Landau, are additional documents, which include the CSCRE Balance

22 Sheet as of December 31, 2013, which shows that CSCRE owed John Moon $370,000. See
23 Exhibit 9, page 5.

24

25
  Case 2:20-ap-00169-DPC      Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15        Desc
26                            Statement of Facts 6 Page 6 of 87
 1         44.   Moon was not copied on these emails and did not learn about these emails until after
 2 March 2017. See Exhibit 1, ¶¶ 29-30.

 3         45.   Prior to learning about the foregoing communication, Jocque had never told Moon
 4 that he owned twenty (20%) percent membership interest in CSCRE. See Exhibit 1, ¶ 31.
 5         46.   These emails contradict the CSCRE Operating Agreement that was executed on
 6 March 1, 2014. See CSCRE Operating Agreement, dated March 1, 2014, attached hereto as

 7 Exhibit 10, at page 33.

 8         47.   Moon also learned that Jocque took Moon’s membership interest, and now owns
 9 at least 75% of CSCRE. See Exhibit 1, ¶ 32.

10         48.   Moon was still asking managers of CSCRE about the terms of his investment in
11 2016. See Defendants’ Statement of Facts, ¶ 11.

12         49.   Moon was a passive investor, not a manager or operator of CSCRE. See Exhibit 1,
13 ¶ 33; see also Exhibit 11 to Plaintiff Moon’s Statement of Facts in Support of Partial Motion for

14 Summary Judgment on Breach of Fiduciary Duty Re Diego Pops, LLC, ¶ 21, filed January 16,

15 2020.

16         50.   Moon was not privy to ongoing communication or strategic planning, in which
17 Jocque engaged with regard to CSCRE or Bridge Entertainment. See Exhibit 1, ¶ 34.

18               RESPECTFULLY SUBMITTED this 31st day of January, 2020.
19                                           WILENCHIK & BARTNESS, P.C.
20
                                              /s/ Ross P. Meyer
21                                           Dennis I. Wilenchik, Esq.
                                             Ross P. Meyer, Esq.
22                                           Jordan C. Wolff, Esq.
                                             The Wilenchik & Bartness Building
23                                           2810 North Third Street
                                             Phoenix, Arizona 85004
24                                           admin@wb-law.com
                                             Attorneys for Plaintiff John Moon
25
  Case 2:20-ap-00169-DPC       Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15          Desc
26                             Statement of Facts 7 Page 7 of 87
 1
 2 ELECTRONICALLY filed January 31, 2020,

 3 via AZTurboCourt.com

 4 COPY electronically transmitted by the Clerk of
   the Court via AZTurboCourt.com
 5 to the Daniel G. Martin

 6 COPIES electronically served January
   31, 2020, using AZTurboCourt.com, to:
 7

 8 William G. Klain, Esq.
   Michelle H. Swann, Esq.
 9 LANG & KLAIN, P.C.
   6730 N. Scottsdale Road, Suite 101
10 Scottsdale, Arizona 85253-4408
   wklain@lang-klain.com
11 MSwann@lang-klain.com

12 filing@lang-klain.com
   Attorneys for Defendants
13
   Robert T. Mills, Esq.
14 Sean A. Woods, Esq.
   Mills + Woods, PLLC
15 5055 North 12th Street, Suite 101

16 Phoenix, Arizona 85014
   docket@millsandwoods.com
17 Attorneys for Plaintiff D2W, LLC

18 COPY emailed on January 31, 2020, to:

19 Chad Landau, for himself
20 and for Karen Doris, LLC
   1412 Copper Trace
21 Cleveland Heights, Ohio 44118
   Chad.m.landau@gmail.com
22
    /s/ Ross P. Meyer
23

24

25
  Case 2:20-ap-00169-DPC     Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
26                           Statement of Facts 8 Page 8 of 87
                         EXHIBIT 1




Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 9 of 87
DocuSign Envelope ID: 01830D55-8B5C-408E-9ADF-864855C2CD37




         1

         2
         3

         4

         5
           Dennis I. Wilenchik, #005350
         6 Ross P. Meyer, #028473
           admin@wb-law.com
         7 Attorneys for Plaintiff John Moon

         8                       IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                         IN AND FOR THE COUNTY OF MARICOPA
         9
               CHAD LANDAU, et. al.,                                           Case No.: CV2018-007262
       10

       11                                       Plaintiffs,              SECOND DECLARATION OF JOHN
                                                                                   MOON
       12                 vs.
       13                                                                          (Assigned to the
               RYAN and CAITLIN JOCQUE, husband                               Honorable Daniel G. Martin)
       14      and wife,
       15                                       Defendants.
       16

       17            I, John Moon, make this Declaration of my own knowledge and I am competent to testify

       18 to the matters contained herein.

       19            1.         I, John Moon, am over 18 years of age.

       20            2.         I sixty-four (64) years old.

       21            3.         I graduated with a Bachelor of Science in Petroleum Engineering from Mississippi

       22 State University.

       23            4.         After graduating, I spent my career drilling for oil in the southern United States.

       24            5.         I am a registered Petroleum Engineer in the state of Texas.

       25
          Case 2:20-ap-00169-DPC             Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15             Desc
       26                                    Statement of Facts Page 10 of 87
DocuSign Envelope ID: 01830D55-8B5C-408E-9ADF-864855C2CD37




         1           6.      Through my oil ventures, I accumulated independent wealth.
         2           7.      I decided to retire in Cabo San Lucas, Mexico (“Cabo”), and though I hold a
         3 residence in Scottsdale, Arizona, I spend a majority of my time in Cabo.

         4           8.      I have done a number of investments on a man’s word and handshake and believe
         5 this still means something.

         6           9.      In 2012, through BKN Management, I was introduced to the restaurant concept of
         7 Original Chop Shop Co. (“Chop Shop”).

         8           10.     I learned that BKN Management, LLC (“BKN Management”) was the holding
         9 company of Chop Shop and would take the lead in its development.

       10            11.     Upon learning that Chop Shop would be opening its third store, in Chandler,
       11 Arizona, as its flagship model, I was asked to provide $370,000 for CS Chandler Real Estate, LLC

       12 (“CSCRE”) to purchase and own the Property.

       13            12.     My understanding was that CSCRE would own the building that Chop Shop
       14 Chandler, LLC (“Chop Shop Chandler”) would operate out of.

       15            13.     I was offered, by Jocque, that my $370,000 would be treated as a loan and be repaid
       16 with ten (10%) percent interest (the “Loan”) and that I would receive a membership interest in

       17 CSCRE.
       18            14.     CSCRE told me that after it purchased the Property, it would receive a traditional
       19 loan from a bank, based on the value of the Property, and repay the Loan to me.

       20            15.     Jocque told me that I would receive a forty (40%) percent membership interest in
       21 CSCRE, and that Chad Landau would be permitted to purchase half of my CSCRE membership

       22 interest.

       23            16.     I believed Jocque, based on our previous dealings, that he would provide me my
       24 membership interest would be once the Property was purchased.

       25
          Case 2:20-ap-00169-DPC             Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15       Desc
       26                                    Statement of Facts 2Page 11 of 87
DocuSign Envelope ID: 01830D55-8B5C-408E-9ADF-864855C2CD37




         1           17.     That is why I did not request or execute a written contribution agreement or any
         2 other document regarding the Loan or any membership interest relating to CSCRE.
         3           18.     On August 16, 2013, I transferred $370,000 to an escrow account for the benefit of
         4 CSCRE.

         5           19.     I received payments from CSCRE on the Loan on June 9, 2014 in the amount of
         6 $50,000, June 11, 2014 in the amount of $50,000, and July 1, 2014 in the amount of $55,000.

         7           20.     In July 2016, I was extremely frustrated and wanted the Loan repaid.
         8           21.     Months went by and I did not receive any additional payments towards the Loan
         9 after July 1, 2014.

       10            22.     I was told that CSCRE did not have the funds to repay the Loan.
       11            23.     In or around October 2014, Jocque and I went to dinner at Mastro’s City Hall in
       12 Scottsdale, Arizona to discuss the remaining balance of the Loan.

       13            24.     At this dinner, Jocque offered me a membership interest in his new restaurant
       14 concept, Bridge Entertainment, LLC (“Bridge Entertainment”), in exchange for the amount

       15 remaining on the Loan.

       16            25.     Jocque’s offer appeared to be the only immediate way for me to receive something
       17 for the amount owed under the Loan, so I agreed to his offer.
       18            26.     Jocque also told me that I was never issued an interest in CSCRE.
       19            27.     I had nothing to prove that I believed I did have a membership interest in CSCRE,
       20 and I believed Jocque’s representation.

       21            28.     In early 2017, I learned that I did have a membership interest in CSCRE and that
       22 Jocque had lied to me.

       23            29.     I learned of the email from Ryan Jocque to Kelly Kaminskas, dated February 25,
       24 2014 after I sold my interest in Bridge Entertainment to Ryan Jocque and William Asher.

       25
          Case 2:20-ap-00169-DPC             Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15      Desc
       26                                    Statement of Facts 3Page 12 of 87
DocuSign Envelope ID: 01830D55-8B5C-408E-9ADF-864855C2CD37




         1           30.     I was not copied on this email chain.
         2           31.     Prior to learning about this email chain, Jocque had never told me that I owned
         3 twenty (20%) percent membership interest in CSCRE.

         4           32.     I have now learned that Moon holds a seventy-five (75%) percent membership
         5 interest in CSCRE, through himself personally and through BKN Real Estate, LLC.

         6           33.     I was a passive investor, and not a manager, of CSCRE or Bridge Entertainment.
         7           34.     As a passive investor, I was not privy to ongoing communications or strategic
         8 planning, in which Jocque engaged with CSCRE or Bridge Entertainment.

         9           35.     I declare under penalty of perjury that the foregoing is true and correct.
       10

       11            EXECUTED on January 31, 2020.
       12

       13
                                                             John Moon
       14

       15

       16

       17
       18

       19

       20

       21

       22

       23

       24

       25
          Case 2:20-ap-00169-DPC             Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15            Desc
       26                                    Statement of Facts 4Page 13 of 87
                         EXHIBIT 2




Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 14 of 87
DocuSign Envelope ID: B7E19F42-9730-4173-BAD1-23FC49E24272




         1

         2
         3

         4

         5
           Dennis I. Wilenchik, #005350
         6 Ross P. Meyer, #028473
           Jordan C. Wolff, #34110
         7 admin@wb-law.com
           Attorneys for Plaintiff John Moon
         8
                          IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
         9                         IN AND FOR THE COUNTY OF MARICOPA
       10      CHAD LANDAU, et. al.,                                           Case No.: CV2018-007262
       11                                                            SECOND DECLARATION OF CHAD
                                                 Plaintiffs,                   LANDAU
       12
                          vs.
       13                                                                      (Assigned to the
                                                                          Honorable Daniel G. Martin)
       14      RYAN and CAITLIN JOCQUE, husband
               and wife,
       15
                                                 Defendants.
       16

       17
                     I, Chad Landau, make this Declaration of my own knowledge and I am competent to testify
       18
             to the matters contained herein.
       19
                     1.         I, Chad Landau, and am over 18 years of age.
       20
                     2.         I am a manager of BKN Management, LLC (“BKN Management”).
       21
                     3.         I have known John Moon (“Moon”) since 2010.
       22
                     4.         Moon was involved as a member of BKN Management from its inception.
       23

       24

       25
          Case 2:20-ap-00169-DPC             Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15      Desc
       26                                    Statement of Facts Page 15 of 87
DocuSign Envelope ID: B7E19F42-9730-4173-BAD1-23FC49E24272




         1           5.      Amongst several entities, Ryan Jocque (“Jocque”) and I worked to create, manage,
         2 and expand businesses in the food and beverage entertainment industry and real estate industry
         3 through BKN Management and its related entities.

         4           6.      In 2012 Moon was introduced to a healthy fast casual restaurant concept that
         5 become known to be called Original Chopshop, also referred at times as “Chop Shop.”

         6           7.      BKN Management opened the first Chop Shop concept in Scottsdale, Arizona in
         7 2012.

         8           8.      BKN Management opened its second Chop Shop concept in Tempe, Arizona in
         9 2013.

       10            9.      BKN Management wanted Chop Shop to establish a flagship store, with a
       11 commissary to service existing and future growth of the Chop Shop concept.

       12            10.     Ryan Jocque, a manager of BKN Management, found a building to be the Chop
       13 Shop flagship store located at 35 W. Boston Avenue, Chandler, Arizona 85225 (the “Property”).

       14            11.     BKN Management did not have the capital to purchase the Property.
       15            12.     John Moon’s contribution of $370,000 to CS Chandler Real Estate, LLC
       16 (“CSCRE”) to purchase the Property was never reduced to an executed agreement.

       17            13.     In or around May or June 2014, CS Chandler Real Estate, LLC received a loan of
       18 $910,000 from Biltmore Bank.

       19            14.     I declare under penalty of perjury that the foregoing is true and correct.
       20

       21            EXECUTED on January 31, 2020.
       22

       23

       24
                                                             Chad Landau
       25
          Case 2:20-ap-00169-DPC             Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15            Desc
       26                                    Statement of Facts 2Page 16 of 87
                         EXHIBIT 3




Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 17 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 18 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 19 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 20 of 87
                         EXHIBIT 4




Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 21 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 22 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 23 of 87
                         EXHIBIT 5




Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 24 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 25 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 26 of 87
                     EXHIBIT 6




Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 27 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 28 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 29 of 87
                     EXHIBIT 7




Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 30 of 87
From: Brooks Holcomb <brooks@bholcomblaw.com>
Sent: Friday, January 17, 2014 6:04 PM MST
To: John Moon (jhmoon1@me.com) <jhmoon1@me.com>
CC: Chad Landau (chad@cakewalkmanagement.com) <chad@cakewalkmanagement.com>; Korey Alan Boals
(KBoals@aataxcpa.com) <kboals@aataxcpa.com>
Subject: CS Chandler Real Estate, LLC - Chandler Building
John:

It’s been a hectic day around here, but I did want to get something in writing to you about the Chandler building.
You purchased 40% of CS Chandler Real Estate, LLC, which holds the Chandler building, for $370,000. You have
agreed to be bought out of half of such 40% equity stake by Chad for $185,000 once the funds become available,
which is scheduled for the end of February/beginning of March when the Certificate of Occupancy is issued for such
building.

Brooks




    Case 2:20-ap-00169-DPC           Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15                  Desc
                                     Statement of Facts Page 31 of 87
                     EXHIBIT 8




Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 32 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 33 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 34 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 35 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 36 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 37 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 38 of 87
Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 39 of 87
                     EXHIBIT 9
                                        

                                        

                                        

                                        

                                        




                                                                     




Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 40 of 87
From: Brooks Holcomb <brooks@bholcomblaw.com>
Sent: Thursday, March 27, 2014 12:04 PM MST
To: Jonathan Miller <jmiller@millerjcpa.com>
CC: Chad Landau (chad@cakewalkmanagement.com) <chad@cakewalkmanagement.com>
Subject: FW: Additional Entity Info
Attachment(s): "Chop Shop Holdings Balance Sheet 2013.pdf","Cake Walk Management 2013 Balance Sheet.pdf","CS
Chandler Real Estate 2013 Balance Sheet.pdf","CS Chandler Real Estate 2013.pdf"
Jonathan: Additional docs if you didn’t already have them.

From: Norma Dinh [mailto:norma.dinh@gmail.com]
Sent: Thursday, March 27, 2014 11:06 AM
To: Ryan Jocque
Cc: Brooks Holcomb
Subject: Re: Additional Entity Info




On Wed, Mar 26, 2014 at 9:12 PM, <rjocque@aol.com> wrote:
Norma/Brooks,

Please send me the related docs

Ryan


-----Original Message-----
From: Kaminskas, Kelly <Kelly.Kaminskas@efirstbank.com>
To: 'rjocque@aol.com' <rjocque@aol.com>
Sent: Wed, Mar 26, 2014 5:37 pm
Subject: RE: Additional Entity Info

Hi Ryan,

Daily info request – I hope don’t curse my name each time these e-mails come through…

I am missing balance sheets from Chop Shop Holdings, Cake Walk Management and CS Real Estate.

And then I also need the year end income statement for CS Real Estate (I received Chop Shop Chandler, but not CS Real Estate).

Do you also have the attachment that verifies the BKN 32% ownership?

And then I’m so sorry, but I will have to send you a final version of that joinder once things are all done – that one was just a draft and is missing the final
loan amounts. When we have our final date, I’ll send the official document. Just wanted to make sure you had a chance to view a draft ahead of time
because I don’t like surprising people.

As always, thank you, thank you.

Kelly

From: rjocque@aol.com [mailto:rjocque@aol.com]
Sent: Wednesday, March 26, 2014 9:07 AM
To: Kaminskas, Kelly
Subject: Re: Additional Entity Info

Kelly,

No worries , I didn't believe we were done. The requested 2013 financial along with the Joiner are attached.
CS Real Estate is owned 80% by BKN Real Estate and 20% by John Moon
BKN Real Estate is owned 50% Ryan Jocque and 50% Landau Holcomb Holdings LLC)

BKN Management owns 32% of Scottsdale ChopShop and I personally own 8% of Chop Shop Scottsdale LLC (Store Level). The breakdown of BKN
Management is 47.5 Ryan Jocque, 47.5 Landau Holcomb Holdings LLC and 5% John Moon (I believe i send you an incorrect attachment. I will resend
showing the above breakdown) Let me know if you need further documentation to show this

The Landlord for the property will be 5th Ave Scottsdale LLC and the tenant Chop Shop Scottsdale LLC

"So when you’re ready to buy the Chandler, Gilbert or Denver spots, just say the word". - I am going to remember you said this. haha



Ryan



-----Original Message-----
From: Kaminskas, Kelly <Kelly.Kaminskas@efirstbank.com>
To: rjocque <rjocque@aol.com>
Sent: Tue, Mar 25, 2014 12:48 pm
Subject: Additional Entity Info
         Case 2:20-ap-00169-DPC                    Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15                                              Desc
                                                   Statement of Facts Page 41 of 87
Hi Ryan,

I should not have joked about needing more financial info, because the SBA is asking for another round of stuff. I am so sorry you have to dig up all
this. I have no idea how you can keep this straight. The only good news is that we should have everything we would ever need to do more loans for you
at FirstBank. So when you’re ready to buy the Chandler, Gilbert or Denver spots, just say the word.

Can you please send me year end 2013 financials for these entities, along with ownership percentages for CS Real Estate and BKN Real Estate (who
owns them and how much do they own)?

BKN Real Estate
CS Real Estate
Cake Walk Management
Chop Shop Holdings

Then they have a question about how much BKN owns of Chop Shop Scottsdale - The Op Agrmt of BKN says 34% and the Op Agrmt of Chop Shop
says 42%. (copies attached) The 34% is optimal as it cuts out Chad – if the ownership is 42%, we may have some additional hoops to jump through to
prove Chad is a minority partner.

Finally, we need to either have your spouse sign a Joinder Agreement or get a copy of your prenuptial agreement and have her sign an affidavit indicating
there haven’t been any changes to it. I included a copy of the draft for you and Caitlin to review.

Can’t apologize enough. Thank you for all of your help.

Kelly



From: rjocque@aol.com [mailto:rjocque@aol.com]
Sent: Tuesday, February 25, 2014 5:48 PM
To: Kaminskas, Kelly
Subject:

Cake Walk Management, LLC - wholly-owned by BKN Management, LLC

Chop Shop Holdings, LLC - wholly-owned by BKN Management, LLC

CS Chandler Real Estate, LLC - 25% by Marcia Bower, 20% by John Moon, and 55% by BKN Real Estate, LLC


The information contained in this electronic communication and any document attached hereto or transmitted herewith is confidential and intended for the
exclusive use of the individual or entity named above. If the reader of this message is not the intended recipient or the employee or agent responsible for
delivering it to the intended recipient, you are hereby notified that any examination, use, dissemination, distribution or copying of this communication or
any part thereof is strictly prohibited. If you have received this communication in error, please immediately notify the sender by reply e-mail and destroy
this communication. Thank you.

The information contained in this electronic communication and any document attached hereto or transmitted herewith is confidential and intended for the
exclusive use of the individual or entity named above. If the reader of this message is not the intended recipient or the employee or agent responsible for
delivering it to the intended recipient, you are hereby notified that any examination, use, dissemination, distribution or copying of this communication or
any part thereof is strictly prohibited. If you have received this communication in error, please immediately notify the sender by reply e-mail and destroy
this communication. Thank you.




--
Norma Dinh
7328 E. Stetson Dr.
Scottsdale, AZ 85251
C (480) 236-0800
F (480) 718-8830




        Case 2:20-ap-00169-DPC                   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15                                          Desc
                                                 Statement of Facts Page 42 of 87
                                          Cake Walk Management, LLC
03/27/14                                         Balance Sheet
                                            As of December 31, 2013

                                                                       Dec 31, 13
                          ASSETS
                            Current Assets
                              Checking/Savings
                                 1040 · Chase                           7,921.28
                                  Total Checking/Savings                7,921.28

                               Total Current Assets                     7,921.28
                               Fixed Assets
                                  1720 · Computer                         694.41
                                  1750 · Equipment                        568.36
                               Total Fixed Assets                       1,262.77

                          TOTAL ASSETS                                  9,184.05
                          LIABILITIES & EQUITY
                             Liabilities
                                Current Liabilities
                                    Accounts Payable
                                       20000 · Accounts Payable         1,246.17
                                     Total Accounts Payable             1,246.17
                                     Other Current Liabilities
                                       Due To/From Fresh Transpor...      -398.70
                                     Total Other Current Liabilities      -398.70

                                  Total Current Liabilities               847.47

                               Total Liabilities                          847.47
                               Equity
                                 Net Income                             8,336.58
                               Total Equity                             8,336.58

                          TOTAL LIABILITIES & EQUITY                    9,184.05




                                                                                        Page 1
      Case 2:20-ap-00169-DPC     Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                                 Statement of Facts Page 43 of 87
                                           Chop Shop Holdings, LLC
03/27/14                                        Balance Sheet
                                           As of December 31, 2013

                                                                       Dec 31, 13
                               ASSETS
                                 Current Assets
                                   Checking/Savings
                                      1040 · Chase                        970.00
                                    Total Checking/Savings                970.00

                                 Total Current Assets                     970.00

                               TOTAL ASSETS                               970.00
                               LIABILITIES & EQUITY
                                  Liabilities
                                     Current Liabilities
                                         Other Current Liabilities
                                            Due to/from Scottsdale       5,100.00
                                            Due to/from Chad Lan...     -4,100.00
                                       Total Other Current Liabil...    1,000.00

                                    Total Current Liabilities           1,000.00

                                 Total Liabilities                      1,000.00
                                 Equity
                                   Net Income                              -30.00
                                 Total Equity                              -30.00

                               TOTAL LIABILITIES & EQUITY                 970.00




                                                                                       Page 1
      Case 2:20-ap-00169-DPC    Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                                Statement of Facts Page 44 of 87
                                          CS Chandler Real Estate, LLC
03/27/14                                         Balance Sheet
                                            As of December 31, 2013

                                                                         Dec 31, 13
                         ASSETS
                           Current Assets
                             Checking/Savings
                                1040 · Chase                              10,835.73
                               Total Checking/Savings                     10,835.73

                           Total Current Assets                           10,835.73
                           Fixed Assets
                              1700 · Asset Purchase                      957,900.00
                              1710 · Leasehold Improvement                 5,000.00
                           Total Fixed Assets                            962,900.00

                         TOTAL ASSETS                                    973,735.73
                         LIABILITIES & EQUITY
                            Liabilities
                               Current Liabilities
                                   Other Current Liabilities
                                      Due to/from Chop Shop Chandler,       1,000.00
                                      Due to/from BKN Management, ...    -100000.00
                                      Due to/from John Moon              370,000.00
                                      Due to/from Marcia Bower           700,000.00
                                  Total Other Current Liabilities        971,000.00

                               Total Current Liabilities                 971,000.00

                           Total Liabilities                             971,000.00
                           Equity
                             Net Income                                    2,735.73
                           Total Equity                                    2,735.73

                         TOTAL LIABILITIES & EQUITY                      973,735.73




                                                                                          Page 1
      Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15       Desc
                               Statement of Facts Page 45 of 87
                                      CS Chandler Real Estate, LLC
03/25/14                                       Profit & Loss
                                     January through December 2013

                                                                 Jan - Dec ...
                                 Ordinary Income/Expense
                                      Expense
                                         5048 · Bank Charges            45.00
                                         5510 · License/Per...         398.00
                                         5718 · Property Tax        -3,178.73
                                      Total Expense                 -2,735.73

                                 Net Ordinary Income                2,735.73

                               Net Income                           2,735.73




                                                                                      Page 1
      Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                               Statement of Facts Page 46 of 87
                     EXHIBIT 10
                                        

                                        

                                        

                                        

                                        




                                                                     




Case 2:20-ap-00169-DPC   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                         Statement of Facts Page 47 of 87
                                        I.                      _,1




                                         OPERATING AGREEMENT
                                                  OF
                                     CS CHANDLER REAL ESTATE, LLC


            This Operating Agreement (the "Agreement") for CS CHANDLER REAL ESTATE, LLC, an Arizona
   limited liability company (the "Company"), is effective as ofMlJl'ch 1, 2014 (the "Effective Date"), byand
   among the Persons listed on Exhibit A and executing this Agreement, or a counterpart thereof, .as Members of
   the Company, and Ryan Jacque and Chad Landau as the Managers of the Company.

                                              Article One
                        Formation; Name and Office; Purpose; Partnership Treatment .

             1.1 Formation. Pursuantto the Arizona Limited Liability Company Act, Sections 29-601 through
   29-857 of the Arizona Revised Statutes (the "Act"), the parties have formed an Arizona limited liability
   company effective upon the filing of the Articles of Organization of the Company (the "Articles") with the
   Arizona Corporation Commission, which occurred on June 28, 2013. The parties have executed this
   Agreement to serve as the "Operating Agreement" of the Company, as that term is defined in Section
   29-60 1(14) of the Arizona Revised Statutes, and, subject to any applicable restrictions setforth in the Act, the
   business and affairs of the Company, and the relationships ofthe parties to one another, shall be operated in
   accordance with and governed by the terms and conditions set forth in this Agreement. By executing this
   Agreement, the current Members hereby consentto the admission to the Company of all of the Persons listed
   on Exhibit A and executing this Agreement The parties agree to execute all amendments to the Articles, and to
   do all filings, publications and other acts as may be deemed appropriate by the Managers from time to time
   hereafter to comply with the requirements of the Act.

    • . 1.2 ··Name llnd Known Place ofBusiness.The C~mpany shall be conducted under th~ nillrieofCS
   CHANDLER REAL ESTATE, LLC, and the known place of business of the Company shall be 7328 E.
   Stetson Dr., Scdttsdale, Arizona S5251, or at such other place as the Managers may from tirile to time
   detenriine.

           1.3 Purpose. The initial purpose and business Of this Company shall be to hold and manage a
   restaurant The Company shall have tbe power to do any and all acts and thingS related to the furtherance of
   such purpose. The Company may engagein other businesses only upon the unanimol!s approval of the
   .Managers.

                               as
            ·. 1.4 . Treatment a Partnership for Tax Purposes. It is the intent of tbe Manage~s that the
   Company shall always be operated in a manner consistent with its tre~trllent as a.partri.ership fer federal and
   st11te income ta.X purposes, but that the Company shall not be operated or treated a8 apartmitship fot purposes
   qfSection 303 'of the Federa!BankrUptcy Code. No Manager or Member shall take ariyactioi:l 'inconsistent with
   this intent.                            ' ·

                                                  · Article TWo
                                                    Definitions ·•                                             ...   ,•




      , : · · Whenever used in this Agreement, the following terms shall have the following meanings:

           2.i      "Act" means the ArizoriaLirilitedLi!\bility Company Act, Sections29-601 through29~857of
   the Arizona Revised StatUtes, as amended from time· to time; or any corresponding provisions of succeeding
   law.•                                                                                              ·


Case   2:20-ap-00169-DPC
   lG92:192G.2                      Doc 29-1 Page
                                               Filed  09/21/20 Entered 09/21/20 13:44:15 Desc
                                                  1 of32
                                    Statement of Facts Page 48 of 87              . '.· ... ' .
         I                         I '
         '




             2.2     "Additional Capital Contributions" means the contributions made pursuant to Section 3 .2.2
   below.

           2.3      "Additional Member" means any Person who is a member admitted to the Company pursuant to
   Section 8.11 below.

           2.4     "Adjusted Book Value" means with respect to llliY Property, such Property's Initial Book Value
   with the adjustments required under this Agreement.

             2.5     "Adjusted Capital Account Balance" shall be defined as set forth in Section 4.2 below.

            2.6      "Adjusted Capital Account Deficit" means, with respect to any Interest Holder, the deficit
   balance, if any, in the Interest Holder's Capital Account as of the end of the relevant Fiscal Year, after giving
   effect to the following adjustments:

                     (i)    the Capital Account shall be increased by the amounts which the Interest Holder is
   obligated to restore under this Agreement or is deemed obligated to restore pursullllt to Treasury Regulations
   Sections 1.704-2(g)(l) and (i)(S) (i.e., the Interest Holder's share of Minimum Gain and Member Minimum
   Gain); and

             .    (ii) . the Capital Account shall be decreased by the items described in Treasury Regulations
   Sections L704-l(b)(2)(ii)(d)(4), (S) and (6).                                                       · ·

            This definition of Adjusted Capital Account Deficit is intended to comply with Section 1. 704-
   1(b)(2)(ii)(d) of the Treasury Regulations and shall be interpreted and applied in a milliner consistent with that
   Regulation.

            'M.     ;,Affiliate" means, with respect to imylntenist Holoer, Member or Manager; any Person: (i)
   which owns more thantwenty percent (20%) of the voting or economic interests in the Interest Holder; (ii) in
   which the Interest Holder owns more than twenty percent (20%) of the voting or economic interests; or (iii) in
   which more than twenty petci:mt (20%) of the voting or economic interests are owned by a Person: who has a
   relationship with any Interest Holder described
             '                 '         '   '    .
                                                    above.
                                                         ..·

      ..    2;8 · . ''Agi;eement" meims this written Operating Agreement, as drigirially executed and as amended
   from tiine to time. · No other document or oral agreement among the Managers shall be treated as part of or
   superseding this Agreement unless it is reduced to. writing and it has been signed by all of the Managers.

            ·. 2.9   ''Bankruotcy" ·means (a) the voluntary filirig of~ petition in bankruptcy or petition ptirsuartl:tO
   any  insolvency act; (b) the making of an assignment for the benefit of such Member's creditors; (cfgi'virlg
   consent to ·the appointment of a receiver, liquidator, custodian, or trustee for the whole or any substantial part
   of property of the Member; (d) the voluntary filing of a petition or answer seeking or consenting to
   reorganization under Chapter 11 of Title 1·1 :of the United·· States Code or· state insolvency statutes; (e) the
   appointment; by order of a court of competent jurisdiction, of a receiver, liquidator, custodian, or trustee for a
   Member for the whole or any substantial part of such Member's property, which appointment shall not have
   been discharged within sixtY (60) consecutive days thereafter; (f) the institUtion against~ Member of any
   proceeding under Chapter 11 of'l'itle 11 ofthe United States Code atio any amendment or successor thereto or
   under any other applicable law or statute of the United States or any state (including state insolvency statutes),
   which proceedings have not been dismissed within sixty (60) consecutive days after the institution thereof; or
   (g) if an insolvency petition is "flleq against a Member and an order for relief is directed under Chapter 11 :of
                                                                                                      ., ' ..   .\   .


Case 2:20-ap-00169-DPC               Doc 29-1 Filed   09/21/20 Entered 09/21/20 13:44:15
                                                  Page2of32                                                          Desc
                                     Statement of Facts Page 49 of 87
I
                                                                                                --   i




    Title 11 of the United States Code. The date of the Bankruptcy shall be the date upon which any of the
    foregoing events occurred.

                    "Capital Account" means the capital account established at the inception ofthe Company and
                 2.10
    maintained in accordance with Section 1.704-1(b)(2)(iv) of the Treasury Regulations for each Member and in
    accordance with this Agreement.

             2.11    "Capital Contribution" means any contribution to the capital ofthe Company in cash and the fair
    market value of any other assets contributed by a Member whenever made to the Company net of any liabilities
    secured by the contributed property that the Company is considered to assume or take "subject to" under Section
    752 of the Code.

                  2.12"Cash Flow" means, with respect to any period, the Company's gross cash receipts derived
    from any source whatsoever (not including Capital Contributions), reduced by the portion thereof used to pay
    or establish reasonable reserves for all Company expenses, including, but not limited to, debt payments and
    accrued interest, contingencies, proposed acquisitions and payment of indemnities pursuant to the provisions of
    this Agreement, all as reasonably determined by the Manager pursuant to Article Five. Cash Flow shall not be
    reduced by depreciation, amortization, cost recovery deductions, or similar allowances.

            2.13    "Code" means the Internal Revenue Code of 1986, as amended, or any corresponding
    provision of any succeeding law.

               · ·: 2J4   "Company Offer Period" shall be defined as set forth in Section 8.4.2 below.

                 2.1.5    "Conditions ofTransfer" shall be defined as set forth in SeciioD: 8;9 below:

                 1.16 · · "Declaration" shall be defmed as set forth in Section 8.2 below.

                 2.17     ''Departed'Member'; shall be definedas set forth in Section 8.5 below.

    ··           2.1~     "Departed Member's Membership Interest" shall be defmed as set forth in Section 8.5 bel~w.

                 :!,.19   "Defaulting Member" shall be defined as set forth in Section 8.6.4 below.

                          "Event ofWlthdrawal"means those events and, circumstances iisted in Section 29-733 ofthe
    Act.

                                                                                                         a
             2.21 · ''Family" shall be defiileda:stlie ancestors, lineal descendantsand ~iblings of Member ot
    IilterestHolder and the lineal descendants of such Member's or Interest Holder's .siblings.

           .     2;22"Fiscal Year~' means (i) the initial period of the Company coi:iimencing with the date that the
    Company term commenced under Section 1.1 above through March 31 ''of the same year, (ii) any subsequent
    twelve (12) mon,tb, period commencing on March I ''.. and ending on March 31'\or (iii) any portion of the
    period described in clause (ii} caused by the dissolution and termination oftlie Company in accordance with
    Article Nine
            . .. of this
                  '  ''
                         Agreement.

                 2.23     "Free Transfer Period" shall be defined as set forth in Section 8.4.7 below.

              2.24     "Incapacity" means .that a pers~mis under a legal disability declared by a .court of competent
    jurisdiction br is so mcapacitated as to milke it impossible or inlpracticable for such person to give prompt and


    1G92391G.2
Case 2:20-ap-00169-DPC                               Page 09/21/20
                                        Doc 29-1 Filed    3 of32   Entered 09/21/20 13:44:15                    Desc
                                        Statement of Facts Page 50 of 87
                                                                 I
                                                                                                                                 !   I
                                                                                                                                     '




   intelligent consideration to business matters. An individual shall be deemed incapacitated for the purpose of
   serving in the managerial capacity hereunder at such time as there shall be delivered to the other person or persons
   then serving in such capacity or, if none, to the person or persons next designated to serve in such capacity or,. if
   none, to the persons entitled to vote for a successor Manager, an affidavit signed under oath by a duly licensed
   physician certifYing that he has examined such person and, based on such examination, that itis his opinion that it
   is impossible or impractical for such person to give prompt and intelligent consideration to business matters. The
   date oflncapacity shall be the date ofthe judicial determination or the date ofthe physician's affidavit, as the case
   maybe.

            2.25 "Initial Book Value" means, with respect to any Property contributed to the Company by an
   Interest Holder, such Property's fair market value at the time of contribution and, with respect to all other
   Property, such Property's adjusted basis for federal income t~ purposes at the time of acquisition by the
   Company.

          2.26 "Interest" means a Person's share of the Profits and Losses (and specially allocated items ofin-
   come, gain, and deduction) of, and the right to receive distributions from, the Company.

         2.27     "Interest Holder" means any Person who holds an Interest, whether as a Member or as an
   Unadmitted Assignee.

           2.28      "Lending Member" shall be defined as set forth in 8.6.4(b) below.
                                                                                                      . ··-.'

        · · 2.29    "Majority in Interest" means on;;, or more Members who owri, collectively, ·more than frlly
   percent ( ~0%) of the Percentage Interests held by 1Jle Members.        · ·      · ·         ·         ··
   .         .                     .


   .       z:3o      "Managers" meansRyanJocque and Chad Landau, and as otherwise providedlnArtiCJe :Ftve.of
   this Agreement.    ·                ·                              ··               · · ··        ·

             2.31      "Member" means each ofthe parties who execute a counterpart of this Agreement as a Member
   and each of the parties who may hereafter become an Additional Member as defmed in Section 2.3 above, but
   shall not mean an Unadmitted Assignee as set forth in Section 8.10 below, unless and Ul)ti! such rune tliat such
   Unadmitted Assignee shali become an Additiortai Member; or otherwise admitted as a Member. ·To the'eXterit
                                                                                                    of
   thata: Manager has acquired Interests in the Company, such Manager shall have al1 the rights a Member 'with
   resrx;ct to. such Interests, and the term "Member" as used herein shall include a Manager to the extent that the
   Managerh!IS puryhased or otherwise acquiredsuch Interests in the Company.

          :'2.32   : "Member Offer Period" shall be defined as set forth in Section 8.4.5 below.

           .2.33     "Membership Rights" ineans all of the rights of a Membedn the Company.

           2.34      "Note'~   shall be defined as set forth in 8.5.1 below.

           2.35      "Offer" shall be defi11ed as set forth in Section 8.4.l(c). below.

         ·'· 2.36 · "Offering Members'' shall be defined as ilet forth in Section 8.2 below.
                                                                                                                .-.-.' .   ;'·
           2.37      "Other Members" shallbe defined ris set forth in Section 8.2 beiow.

          2.38 "Percentage Interest" means, as to a Member, the percentage s~t forth after such M;ember's
   name on Exhibit A, as amended from til'!ieto tiine, aJ:Id; ~.to at(fnterestHolder who is not a Memi;>er, the Per~


Case 2:20-ap-00169-DPC               Doc 29-1 Filed
                                                  Page 09/21/20
                                                       4 of32   Entered 09/21/20 13:44:15                            Desc
                                     Statement of Facts Page 51 of 87
  centage Interest of the Member whose Interest has been acquired by such Interest Holder, to the extent that the
  Interest Holder has succeeded to that Member's Interest.

            2.39     "Permitted Transferee" shall be defined as set forth in Section 8.3 below.

            2.40   "Person" means and includes an individual, corporation, partnership, association, limited
  liability company, trust, estate, or any other legal entity, and their respective heirs, legal representatives,
  successors and assigns.                                                                        ·

            2.41     "Prime Rate" shall be defined as set forth in Section 8.5.1 below.

           2.42    "Profit and Loss" means, for each Fiscal Year of the Company (or any other period for which
  Profit or Loss must be computed), the Company's taxable income or loss determined in accordance with Code
  Section 703(a), with the following adjustments:

                  (i)     all items of income, gain, loss, deduction, or credit required to be stated separately
  pursuant to Code Section 703(a)(l) shall be included in computing taxable income or loss;

                 (ii)     any tax-exempt income of the Company, not otherwise taken into account in
  computing Profit or Loss, shall be included in computing Profit or Loss;

  .                       311)' expenditures of the Company described in Code Section 705(a)(2)(B) (or treated
                   · ·(iii) ·
  as such pursuantto Treasury Regulations Section 1.704-l(b)(Z)(iv)(i)) and not otherwise taken into account in
  computing Profit or Loss, shall be included in computing Profit orLoss;

           .         (iv)    if the Adjusted Book Value of Property differs from its adjusted basis for federal in-
  come tax purposes, then any gain or loss resulting from any taxable disposition of Property shall be computed
  by reference to tli:e Adjusted Book Value of the; Proper!)' disposed of rather than the adjusted basis of the
  Property 'f'or federal income tax purposes;

                    (~).    it' the Adjusted Book Value of Property differs from its adjusted basis for federal in-
  come tax purposes, then in lieu of the depreciation, amortization, orcost recovery deductions allowable,in
  computing taxable income or loss, the depreciation, amortization or other cost recovery deduction shall be ari
  ainount that bears the same ratio to the Adjusted Book Value of such Property as depreciation, ainortiZIItion or
  other cost.recoVery deduction computed for federal income tax purposes for.such period bears to the adjusted
  tax basis of such Property. Ifthe Property has a zero adjusted tax basis, the depreciation, amortization or other
  cost recovery deduction of such Property shaH be determined under· any reasonable method selected by the
  Managers; and · ·                 ·      · ·     ·     ·                 ··          ·        ·

            .         (vi)    any iteins which are specially allocated pursliarit to Section 4;3 ofthis Agreement shall
  rtilt be taken illto accouritin computing Profit or Loss. ·                    .

          2.43   ''Propertv" means allrealaridpetsonalproperty (including cash) owned by the Company, arid
  atiy improvements thereto.                                     ·           ·      ·           ·    ··

            2.44    "Qualified Income Offset" shall be defined as set forth in Section 4.3.3 below.

            2.45    "Remaining Members" shaH be defined as set forth in Section8.4.1 below.




  1•omu.2                                      Page s·of32·. · ·..
Case 2:20-ap-00169-DPC             Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15                               Desc
                                   Statement of Facts Page 52 of 87
                                                                                                  I


                                                                  \
            2.46      "Reserves" means, with respecttii anyFiscil:l Year, funds set aside or amounts allocated during
   such period to reserves which shall be maintained in amounts deemed sufficient by the Managers for working
   capital and to pay taxes, insurance, debt service or othe~ costs or expenses inc.ident to the ownership or operation
   of the Company's business.

           2.47    "Shadow Eauity Agreements" shall be defined as those agreements which grant' benefits to
   Persons who add value to the Company that mirror or shadow actual distributions to the Members, but does not
   give such Person any form of Membership Rights or Interest in the Company.

           2.48     "Tax Matters Partner" shall be defmed llS set furth in Section 5.12 below.

             2.49   "Transfer" means, wQ.en used as a noun, any voluntary or involuntary sale, hypothecation,
   pledge, assignment, attachment, or other transfer, and, when used llS a verb, means voluntarily or involuntarily
   to sell, hypothecate, pledge, assign, or otherwise transfer.

           2.50      "Transfer Closing Date" shall be defined as set forth in Section 8.4.2 below.

           2.51      "Transfer Notice" shall be defined llS set forth in Section 8.4.1 below.

           2.52     "Transfer PurchllSe Price" shall be defmed as set forth in Section 8.4.1(c) below.

           2;53      "Transferee" shall be defined a8 setforth in Section 8.4.1 below.

        · · .·. 2;54 · · "Transferee Offer" shall be defmed as set forth in Section· 8.4.1 below. ·

           2.55     "Transferor" shall be defined as set fortl;t in Section 8.4.1 below.

           2.~6 ... "Treasuzy Regqiatiohs" mean~ the Treruiury Regulations, including iUly teillporacyr~gnlatiortS;
   iSsued by the Treasury Departinent underthe Code from titne to time.        ·

           2:57     "Uhadmitted Assignee;;. as set forth in Section 8.10 below~ means the transferee of an Interest
   who has J;Iotbeen admitted to the Company.

                                                    Artitie Three .
                                               · Capital Contributions

           3;1      Capital Accounts. ACapital Account shall be maintained for each Interest Holder in accor-
   dance with the following provisions;

                     3.1.1 An Interest.Holder's Capital Account shall be credited with the amount of money
   contributed by the Interest Holder to the Company; the fair market value of any property contributed by the
   Interest Holder to the Company (net of liabilities secured by such contrib\lted property that the Company is
   considered to assume or take subject to under Section 752 ofthe Code);'the Interest Holder's allocable share of
   Profit and items of income and gain; and the amount ofCompanyliabilities that are tre~ted as assumed by the
   Interest Itolder under Treasury Regulations Section 1. 704-1 (b)(2)(iv)(c}. ·•

                    3.1;2 An Interest Holders; Capitai Account shallbe d~bited with the amount of money
  distributed to the Interest Holder; the fair market value of any Property distributed to the Interest Holder (net of
  liabilities secured bY such distributed Property that the IntenistHoldeds considered to ailsiune·or take subject
  to·under.•Section 752 ofthe Code); the Interest Holder'saliocable share ofLoss and items of deduction; and the


Case 2:20-ap-00169-DPC             Doc 29-1 Filed
                                                Page 09/21/20
                                                     6 of32   Entered 09/21/20 13:44:15                           Desc
                                   Statement of Facts Page 53 of 87
                                                             --I




  amount of the Interest Holder's liabilities that are treated as assumed by the Company under Treasury
  Regulations Section I.704-1 (b)(2)(iv)(c).

                   3.1.3 If any Property is distributed to an Interest Holder, the Capital Accounts of all Interest
  Holders shall be adjusted as if the distributed Property had been sold in a taxable disposition for the gross fair
  market value of such Property on the date of distribution (taking into account Section 7701 of the Code) and
  the Profit or Loss from such disposition allocated to the Interest Holders as provided in Article Four of this
  Agreement.

                   3.1.4 If money or other property (other than a de minimis amount) is (i) contributed to the
  Company by a new or existing Interest Holder in exchange for an Interest in the Company; or (ii) distributed by
  the Company to a retiring or continuing Interest Holder as consideration for an Interest in the Company, then,
  if the Managers deem such an adjustment to be necessary to reflect the economic interests of the Interest
  Holders, the book value of the Property shall be adjusted to equal its gross fair market value on such date
  (taking into account Section 770l(g) of the Code) and the Capital Accounts of all Interest Holders shall be
  adjusted in the same manner as if all the Property had been sold in a taxable disposition for such amount on
  such date and the Profit or Loss allocated to the Interest Holders as provided in Article Four ofthis Agreement.

                   3.1.5 To the. extent an adjustment to the tax basis of any Property pursuantto Code Section
  734(b) or Code Section 743(b) is required, pursuant to Treasury Regulations Section 1. 704-1 (b)(2)(iv)(m), to
  be taken into account in determining Capital Accounts, the book value ofProperty and the Capital Account of
  the Interest Holders shall be adjusted in a maimer consistent with the manner in which the Capital AccountS are
  required to be adjusted pursuant to that Regulation.

             .       If any Intefestis transferred pursuant to the terms of this Agreement, the transferee sliall
                                                       the
  succeed to the Capital Account of the transferor to. extent such Capital Account is afuibritable to the trans:
  feired Interest. It isintended that the Capital Accounts of all Interest Holders shall be maintained in coinp!larice
  with the provisions ofTreasury Regulations Section 1. 704~1 (b), and all provisions ofthis Agreemimt relating
  to the· ·maintenance of Capital Accounts or the Adjusted Book Value of Property shall be interpreted and
  applied in a manner consistent with that Regulation.

            3.2 Capital Confiibutlons.

   .. . .          3.2.1 Initia!Assets. The initial ailsets ofthe Company will be setforth in ExhibitB
  attached hereto and by this reference made a substantive part hereof.             ·

                   · 3.2.2   Additional Capital Contributions.

                      . .. (a).      If all of the Managers and th7 Members who own, collectively, more than
  eighty percent (80%) of the Percentase ID.terests held by the Members, at any time or :from time to tline;
  determine that the Company requires additional Capital Contributions, then eaeh Interest. Holder, shall
  contribute its share of additional Capital Contributions. A Interest flcilder'S share of the additionafCapltal
  Contrlbutions(''AdditionalCapital Contributions") shall be equal to the product obtained by multiplying the ·
  Interest Holder's Percentage Iritere~t by the total additional Capital Contributions required. Within 30 days after
  the Managers have determined the amount of Additional Capital Contribution required, each Interest Holder
  shall pay such Interest Holder's share tothe Company.

                             (b)     Exceptas expressly provided in Section 3:2.2 (a) above, no Interest Holder
  shalllje required to contribute any additional capital to the Company; and no Intere~t Holder shall have       any
  personal liabilitY for any obligation of the Company.                                    ·                  ·


  15923918.2 :                                 Page 7 of32
Case 2:20-ap-00169-DPC             Doc 29-1 Filed    09/21/20 Entered 09/21/20 13:44:15                           Desc
                                   Statement of Facts Page 54 of 87
                   3.2.3 Default. If any Interest Holder fu.ils to make its Additional Capital Contribution when
  due (the "Defaulting Member"), the Company may exercise, on written notice to the Defaulting Member, one
  or more of the following remedies:

                            (a)       taking such action, atthe sole cost and expense of the Defaulting Member, to
  obtain payment by the Defaulting Member of the portion of the Defaulting Member's Additional Capital
  Contribution that is in default, together with interest on that amount at the Prime Rate plus three (3) percentage
  points from the date that the payment was due until the date that it is paid in full;

                           (b)    permitting the Members, in proportion to their respective percentage
  membership interests (the "Lending Member," whether one or more), to advance the portion of the Defaulting
  Member's Additional Capital Contribution that is in default, with the following results:

                                 (1)     the sum advanced constitutes the initial principal balance of the loan
  from the Lending Member to the Defaulting Member and a capital contribution ofthat sum to the Company by
  the Defaulting Member;

                                    (2)     the outstanding principal balance of the loan and all accrued unpaid
  interest is due and payable on the tenth day after written demand by the Lending Member to the Defaulting
  Member;

                   .      .          (3)     the outstanding amount of the lo!Ul bears interest :from the day the
  advance is deemed made until the date the principal balance of the loan,together with all interest accrued
  thereon, Is repaid in full to the Lending Member at the Prime Rate in effect on the date the advance is deemed
  to be made, plus three (3) percentage points;

   .. ..                    . .      (4)     all distributions from the Company that would otherWise be fuadet6
  tlieDefitUlting M;ember shall instead be paid to the ,[,ending Member until the principal balance ofthel6ail'and
  all iriterest accrued thereon have been paid in full;

                                    (5)      the payment: of the principal balance ofth~loan and interest accrued
  there611 shall be secured by a security interest in the Defaultin!lM;e111ber's membership interest;          · ·

                                     (6)      the Lending Member shall have the right, in addition to the other
  rights and remedies granted to it tinder the Agreement or atlaw or in equity, to tak:e any action, at the sole cost
  iltid expim.se ofthe Defaulting Member, that the Lending Member may deem appropriate to obtain payment by
  the Defaulting Member ofthe principal balance of the loan and all accrued unpaid interest;

                                     (7)     . interest shall compound on the first dayofea6h ~alendar q~Wter !hat
  the lcian·is outstanding; and

                                     (8)    payments by the Defaulting Me!fiber shall be applied first to accrued
  unpaid interest and thereafter to theoutstanding principal' balance of the loan. .      . . .. .         ..    '

                              (c)    ex~cising the rights of a secured party under the UniformCoiilUlerOia\ Code
  of the State of Arizona;

   .                    (d) . reducing the percentage of membership interest ofthe DefaultingMembbr               m
  any reasonable manner selected by the Managers, which may include a, dollar fot dollar reduction 'of


Case   2:20-ap-00169-DPC
  16921911!.2                       Doc 29-1 .Filed
                                                Page 809/21/20
                                                       of32 ·                              .......
                                                               Entered 09/21/20 13:44:15 .·Desc
                                    Statement of Facts Page 55 of 87
                                                                             I
                                                                             '




  membership interest for the payment not made and automatic expulsion as an Interest Holder when such
  membership interest has been reduced to zero with the resulting. increase in the percentage of membership
  interests of the non-Defaulting Mem hers being treated as a membership interest with full voting rights and not
  as an assignee interest;

                           (e)      having BKN Investments, LLC provide funds replacing the payment not made
  and reducing the percentage of membership interest of the Defaulting Member with a dollar for dollar
  reduction of membership interest for the payment not made and automatic expulsion as an Interest Holder
  when such membership interest has been reduced to zero with the resulting increase in the percentage of
  membership interests ofBKN Investments, LLC being treated as a membership interest with full voting rights
  and not as an assignee interest; and

                                   (1)       exercising any other rights and remedies available at law or in equity.

            3.3       Withdrawal or Return of Capital Contributions. Except as specifically provided in. this
  Agreement, no Interest Holder shall have the right to withdraw or reduce the Capital Contributions such
  Interest Holder makes to the Company. Upon a dissolution of the Company or liquidation of any Person's
  Interest in the Company, each Interest Holder shall look solely to the Property for return of its Capital
  Contributions and, if the Property remaining after the payment or discharge of the debts, obligations, and
  liabilities of the Company is insufficient to return the Capital Contributions ofeach Interest Holder, no Interest
  Holder shall have any recourse against the Company or any Interest Holder except for grogs negligence,
  rtuilfea5aD:ce, bili! faith, or fraud.      ·                                                                   ··

         · 3A      Form of Return ofCapital. Under circumstances requiring a return ofany ca),ital Conti!:
  butlons, no Interest Holder shall have the right to receive property other than cash except as may be specifically
  provided herein.

       · '3,5 .· Salary or Interest. Except as otherwise expressly provided in this Agreement, no Interest
  Holdefshall receive any interest, salarY, or dniw with respect to its Capital Contributlons or its Capital.
  Account,
    '
           or· for services
               '   '  .'
                            rendered
                               .     on behalf
                                           .
                                               of the Company.
                                                         .     .                              · ··        ·

        · · 3;6 · Member Loans. Any Interest Holder may make loans to the Company at such times and on
  such terms as are agreed upon by all of the Managers. .

                                                           Article Four
                                                  Allocations and Distributions ·

               4.1         Allocations. ,

                    4.1.1 Profits. After making any special allocations required under this Agre~me~t, Profits
  fot eabh Fiscal Year (and each item of income and gain entering into the computation thereot) shall be
  itiloca:ted' among the Interest Holders (arid credited to their respective CapitalAccounts)in the following order
  al1d priority:

                                 (a)      First, to the Interest Holders until the cumulative Profits allocated pursuant to
      · .· .. ·.this Section 4.l.l(a) are equal to the cumulative Losses, if any, previously allocated to the Interest
         · •· Holders pursuant to Section 4.1.2(b) and Section 4.1.2(c) for all prior periods in proportion to the
                Interest Holders' respective shares of the Losses being offset; and .

                                   (b)       Thereafter; the balance to the Interest Holders, pro rata ·in accordance with


  1G92l81S.2                                            Page9 bf32
Case 2:20-ap-00169-DPC                      Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15                          Desc
                                            Statement of Facts Page 56 of 87
           their respective Percentage Interests.

                    4.1. 2 Losses. After making any special allocations required under this Agreement, Losses
           for each Fiscal Year (and each item ofloss and deduction entering into the computation thereof) shall
           be allocated among the Interest Holders (and charged to their respective Capital Accounts) in the
           following order and priority:

                             (a)     First, to the Interest Holders, an amount equal to (or in proportion to, ifless
                    than) the excess, if any of the cumulative amount of Profits previously allocated to such
                    Interest Holder pursuant to Section 4.1.1(\l) over the cumulative amount ofLosses previously
                    allocated to such Interest Holder pursuant to this Section 4.1.2(a): and

                             (b)     Thereafter, the balance to the Interest Holders, pro rata in accordance with
                    their respective Percentage Interests.

                              (c)     Losses allocated pursuantto this Section 4.1.2 shall not exceed the maximum
                    amount of Losses that can be so allocated without causing an Adjusted Capital Account
                    Balance deficit with respect to such Capital Account. This limitation shall be applied
                    individually with respect to each Interest Holder in order to permit the allocation pursuant to
                    this paragraph of the maximum amount of Losses permissible under Regulations §1. 704-
                     l(b)(2)(ii)(d). All Losses in excess of the limitation set forth in this paragraph shall be
                  · allocated solely to those Interest Holders that bear the economic risk for such additional
                    Losses within the meaning of Code §704(b) and the Regulations thereunder. If it is necessary
                    to allocate Losses under the preceding sentence, thenthe Managers shall, in accordance with
                   ·the Regnlations promulgated under Code§ 704(b), detennine those Interest Holders that bear
                    the economic risk ofSuch additional Losses. ' . . .                             .. . . .. .

           4.2      Adjusted Capital Account Balance. "Adjusted Capital AccountBalance" shall mean, as ~fany
  date, an Interest Holder's total Capital Contributions less all amounts actually distributed to the Iriterest Holder
  pursuant to Section 4.5 below. If an Interest has beim grantedto a hew or existing Interest Holder in exchange for
  services rendered to the Company, the Adjusted Capital Account Balance of each Interest Holder shallbe.acljusted
  (immediately prior to such issuance) to equal the amount that would be distributable tO such Interest Holder ifall
  of the Property were sold ina taxable disposition for its fair market value and the Profit or Loss allocated to the
  InterestHolders as provided in this Article Four. If ilriy Interest is transferred maccordance with the terrris ofthis
  Agreement, the transferee shall sUcceed to the Adjusted Capital Account Balance ofthe transferor to the extent the
  Adjusted Capital Account Balance relates to the Interest transferred.
                                                                                     . . •"

           4.3      Loss Limitation~

                                                                                                        an
                    4.3.1 · · · Q~alified Iricome Offset Ifanlntetest frolder unexpectedlY receives adjustment;
  allocation, or distribution described in treasmy Regulations Section l: 7M~ 1(b)(2)(i~(d)(4), ( 5), or(6);then to
  the extent required. under Treasury Regulations Section 1.704-l(b)(2)(d); ·such Interest H:oldei shall be
  allocated items of income .ilrid gain of the Company (com;i~ting ofa prorata portion of each item of'Company
  income, including gross income and gain for that Fiscal Year) before any other allocation is made ofCompahy
  items for that Fisc!!! Year, in the amountand inlJroportious required to eliminate the InterestHolder'sAdjusted
  Capital Account DefiCit as quickly as possible. This SectionA.3.3 is intended to comply with; and shall be
  interpreted consistent with, the·"qualifledincome ofiSet" provisions of the Treasury Regulations promulgated
  under Code Section 704(b).




Case 2:20-ap-00169-DPC              Doc 29-1 Page
                                               Filed1009/21/20
                                                       of32    Entered 09/21/20 13:44:15                            Desc
                                    Statement of Facts Page 57 of 87
  I
  !                            I




               4.4      Section 704(c) Allocations; Contributed Property. In accordance with Code Section 704(c)
      and the Treasury Regulations thereunder, as well as Treasury Regulations Section 1.704-l(b)(2)(iv)(d)(3), any
      income, gain, loss, and deduction with. respect to any property contributed (or deemed contributed) to the Com-
      pany shal~ solely for tax purposes, be allocated among the Interest Holders so as to take account of any
      variation between the adjusted basis of the property to the Company fur federal income tax purposes and its
      fair market value at the date of contribution (or deemed contribution) in a manner reasonably determined by the
      Managers. Absent notice to the contrary, the Managers shall apply the Traditional Method as defined under
      Regulations Section 1. 704(3 )-b. Allocations pursuant to this Section 4.4 are solely for purposes of federal,
      state and local taxes and shall not .affect, or in any way be taken into account in computing, any Member's
      Capital Account or share of Profits, Losses or other items or distributions pursuant to any other provision of
      this Agreement.

              4.5      Distributions.

                      4.5.1 Distributions of Cash Flow. Except as provided in Section 4.5.2 (in connection with a
      Tax Distribution) or Section 9.2 (in connection with the dissolution of the Company), distributions of Cash
      Flow shall be made quarterly (or mote often as the Managers shall determine), to the Members, pro rata in
      accordance with their respective Percentage Interests.

                       4.5.2       Tax Distribution.

                                    (a)      Making a Tax Distribution. To the extent of Cash Flow, the Managers may,
                 attheir discretion, make quarterly·distributions to each Interest HD lder in an amount intended tp epable
           · · . each. Interest Holder to discharge such Interest Holder's United States federal, state -and local tax
               · liabilities (lncluding-estitnated income tax liabilities aild tax on net investment income) arising-from
           · ·. allocations.oftaxable income of the Company (including any taxable income suQjectto the application
                cof Code .§704(c)), to the Interest Holder -for which such an allocation is required (a ''~ax
              · Distribution");provided, however that any such Tax.Distribution shall be subject to the Manager's
            . reasonable discretion as well as anyre~trictions thatmaybe imposed uporithe Company.by thitdcparty
                 lenders.                                                       · ·

                                   (b)     Amount of Tax Distribution.

                                       (i)      In determining the amount of any Tax Distribution, it shall be
                      assumed that the items ofProfits, Losses, income, gain, deduction, loss, expense and credit in
                      respect of the Company were the only such items e11tering.intothecomjmtation oftax liability
                      of the Interest Holder for the Fiscal Year in respect of which the Tax Dis1,rlbution.kmiid~:

                                         (ii)- ..In addition, i11 detennining the amount of any Tax Distribution, it
                       shall be assumed that the Interest Holders were subject to tax at an effective rate equal to
                       forty• five -percent (45%); provided, however that the Managers shall be authorized to make
                       applicable adjustments to the forty-five percent (45%) figure specified above to take into
                       consideration (i) the applic!!\>ility of ~apitalgains tax rates (to the extent that all Or a p_ortion \lf
                       the taxable income of the Company constitutes capital gains), (ii) adjustme11ts(positive or
                       11egative) In the federal and state income tax rates, or other. applicable taxes,. imposed,on
                      .Members from t)10se. prevailing as of the date of this Agreement, (iii) the :filing by the
                     ·Company of a composite; com])ined, or. aggregate tax return.i!l any taxing jurisdiction
                       w)lereby income taxes·of the Members are paid directly by the Company, .a!ld (iv)t)le
                     _payment of any taxes· ,by the Company that are not .reflected as de~uctions ot loss~s in
                       determining the taxable income of the Company.


Case  2:20-ap-00169-DPC
  i89238ll.2                             Doc 29-1 Filed
                                                    Page 1109/21/20
                                                            of32    Entered 09/21/20 13:44:15                              Desc
                                         Statement of Facts Page 58 of 87
                                                                                                                         I



                                                            .        .

                              (c)     Limitations on Tax Distributions. The amount to be distributed to an Interest
            Holder as a Tax Distribution in respect of any Fiscal Year shall be computed as if any distributions
            made pursuant to Section 4.5.1 during such Fiscal Year were a Tax Distribution in respect of such
            Fiscal Year. If, upon liquidation of the Company, any Member has received more distributions by
            virtue of this Section 4.5.2 than such Interest Holder otherwise would have been entitled without
            regard to this Section 4.5.2, then such Interest Holder shall be obligated to contribute tothe Company
            the deficit balance in such Interest Holder's Capital Account, or such excess distributions, whichever
            is Jess.

                              (d)     Effect ofTax Distributions. Any distribution made pursuant to this Section
            4.5.2 shall be considered an advance against the next distribution(s) payable tothe applicable Interest
            Holder pursuant to Section 4.5.1 or Section 9.2, and shall reduce such distribution(s) on a dollar-for-
            dollar basis.

            4.6      GeneraL

                      4.6.1 Form of Distribution. In connection with any distribution, no Interest Holder shall
   have the right to receive Property other than cash except as may be specifically provided herein. If any Property
   is distributed in kind to the Interest Holders, such Property shall be valued on the basis of its fair market value,
   and any Interest Holder entitled to such Property shall receive its share as a tenant-in-common with all other
   Interest Holders so entitled. Unless the. Interest Holders otherwise agree, the fair market value of such Property
   shall be determined by an independent appraiser who shall be selected' by the Managers. ·                 · ·· • ' ., ·

                     4.6.2 Withiloldhig. All amounts required to be withheld purs11ant to Code Section 1446 <it.
   any otherpt<ivision of federal, state, or localtax law sha11betreatedas amounts actually distributed to the af-
   fected IIiterest H61ders for all purposes under this Agreement.         ·     ·                          ·

                     4.6,3 Retention of Member's Pro-Rata Distribution. If any Interest Holder shall-be
   indebted to the Company, then, until payment of such amount by the indebted Interest Holder, the Managers,
   may in their sole and absolute discretion, retain the indebted Interest Holder's pro rata share of any distribution
   and apply the same against the indebtedness of such Interest Holder to the Company;                      · ·     ·• .

                     4.6.4. Varying Interests; Distributions and Allocations in Respect to Transferred
  Interests. -Profits, Losses, and other items shall be calculated on a monthly, daily, or other basis pennitted
  under Code Section 706 and the Treasury Regulations thereunder. If any Interest is sold, assigned, or
  otherwise transferred during any accounting period in compliance with the provisions of this Agreement,
  Profits, Losses, each item thereof, and all other items attributable to such Ioterest for such period shall be
  divided and alloc~ted between th~ irffiisfero~ and the transferee by iaking into      account
                                                                                             their 'varying interests
  during the. period in accordance with Code Section 706(d), using any conventions ·permitted by law iind
  selected by the Managers. All distributions on or before the date ofthe Transfer shall be made to the transferor,
  and all distributions thereafter shall be made to the transferee. Solely for purposes of making such allocations
  and  distributions, the Company shali rec6gnize the Transfer not liite{ihan the· end ofthe calendar month during
  Which it is given notice of the Transfer; provided, however, that if the Company does not receive a notice
  stating the date such Interest was Transferred and such other information as it may reasonably require within
  30 days after the end of the Fiscal Year during whichtheTransfer occurs, then aU of s\lch items shall be
  allocated,.iind all-distributions shall be made, to the Member· who, according to the bo0ks and recordS'oftlie
  Company, on the last day of the FiscalYear during which the Transfer occurs, was the owner of the Interest
  Neither the Company nor any Interest Holder shall incur any liability for making allocations and distributions
  in accordance with the provisions <if this Section 4:6.3,whether or not any Interest Holder or the Company has
  knowledge of any Transfer of ownership of atiy Interest. .                    .            ..


Case   2:20-ap-00169-DPC
  1Sil2391B.2                       Doc 29-1 Filed    09/21/20
                                                Page 12 of32   Entered 09/21/20 13:44:15                             Desc
                                    Statement of Facts Page 59 of 87
                    4.6.5     Non-Recourse Liabilities. For purposes of Treasury Regulations Section 1.752-
  3(a)(3) relating to the allocation of non-recourse liabilities of the Company among Interest Holders for
  purposes of allocating non-recourse deductions, each Interest Holder's share ofProfits of the Company shall be
  in accordance with such Interest Holder's respective Percentage Interest. For purposes ofTreasury Regulations
  Section I. 704-2, allocations of income, gain, Loss, deduction and expenditure attributable to non-recourse
  liabilities also shall be allocated among Interest Holders in accordance with their respective Percentage
  Interests.

         4.7    General. Except as specifically stated to the contrary, references in this Article Four to the
  term "Member" shall include an "Interest Holder."

                                                        Article Five
                                               Rights and Duties of Manager

           5.1      Management. The business and affairs of the Company shall be managed exclusively by its
  designated Managers, who may hire a management company to handle the Company's day-to-day operations, as
  set forth in Section 5.15 below. Except for situations in which the approval ofthe Members is expressly required
  by this Agreement or by non-waivable provisions of applicable law, the consent of two (2) Managers shall be
  sufficient to make any and all decisions and to do any and all things which the Managers deem to be reasonably
  required to accomplish the business and objectives of the Company and shall direct, manage and control the
  business of the Company to the best of their ability. No Member, in his. capacity as a Member, shall have. tile
  authority to act for or bind the Compariy.                 ·            ·                               ··
                                                                                                                  ,_-.,

         · 5;2    lnitial Managers; Tenure and lihi~ber. The initia!Managersofthe Company shall be Ryal1
  Jocque al1d Chad Landau; Each Manager shall hold office until resignation, remova~ deathor Incapacity. · . .
      •               --    •              •        '   •   -   t                            '      ••   '   ••




  .        5.:3   . Manner ofActing. The aff'unuitive vote of two (2) of the Managers present at a meetin&
  Including a meeting by a conference telephone, shall be the act ofthe Managers. Each Manager may act without a
  meeting if the action taken is reduced to writing and approved and signed by another Manager.

                    5.3.1       Meetings of the Managers may be called for any purpose or purposes by a single
  Manager.

                     5.3.2 Written notice setting the time, date al1d place of the meeting and the purpose or
  purposes for which the meeting is called shall be delivered to each Manager not less than five (5) days before
  the date of!he meeting, either personally or by mail, electronic mail(hereinafter "email''), fucsimile~ overnight;
  or next day de livery service, by or at the direction ofthe person or persons calling the meeting. •If mailed; such
  notice shall be ileemed to be delivered five (5) days after depositin the United States Mail,postageprepa1~
  addressed to the Manager atthe address as it appears on the books of the Company. If transmitted by emml;
  such hotice shall be deemed to be delivered on the date of such email transmissionaddressed to the Manager at
  the ettuiit address as it appears on the books of the Company. Iftransmitted by facsimile; such notic~ shall be
  deemed" to be delivered on the date of such facsimile transmission to the fax number; if any, for the respective
  Managei'which hail been supplied tO the Company and identified as such Manager's facsimile number. If
  transmitted by overnight or next day delivery, such notice shall bedeemed to be delivered on the next business
  day after deposit with the delivery service addressed to the Manager at the address as it appears on the bookS til'
  the Company. When a meeting is adjourned to another time oq)lace, notice need not be given ·i:if the
  adjourned meeting if the time and place thereof are announced at the meeting at which adjournment is taken,
  unless the adjournment is for more than thirty (30) days. At the adjourned meeting, the Managers may transact
  any business which mighi have been transacted at the original meeting.                     .     .        . ... .


Case    2:20-ap-00169-DPC
  ta97391B.2                          Doc 29-1 Page
                                                 Filed1309/21/20
                                                         of32    Entered 09/21/20 13:44:15                        Desc
                                      Statement of Facts Page 60 of 87
                                                                                                                                    I
                                                                                                                               c_   I




                                                             . ·.. ·,



                    5.3.3 If aU the Managers shall meet at any time or place, including by conference call, either
   within or outside the State of Arizona, and consent to the holding of a meeting at such time and place, such
   meeting shall be valid without call or notice.

                     5.3.4    The Managers may participate and hold a meeting by means of conference telephone or
   similar communications equipment by means of which all persons participating in the meeting can hear each other
   and participation in such meeting shall constitute attendance and presence in person, except where the Manager
   participates in the meeting for the express purpose ofobjecting to the transaction of any business on the grounds
   the meeting is not lawfully called or convened.

           5.4      Certain Powers of Manager. Except as provided for below, each Manager shall have power
   and authority on behalf of the Company:

                     5.4.1     To acquire Property from anyPersonasbothManagersmaydetermine. The fact that an
   Interest Holder is an Affiliate with any such Person shall not prohibit the Managers from dealing with that Person;

                     5.4.2    To lease Property to any Person as both Managers may determine;

                    5.4.3  To lend up to $25,000 (which amount may be exceeded if agreed to by both Managers)
   on such terms as each Manager deems appropriate .and initiate foreclosure and collection actions to recover on
   loans in default;

       .     . .     5.4.4 To borrow up to $25,000 ·(which· amount· may be exceeded if agreed                   to
                                                                                                              by both
  Miuuigers) for the Company from banks, other lending institutions, the Members, or Affiliates ofthe Members, on
  such terms as each Manager deems appropriate, and in connection therewith, to hypothecate, encumber and grant
  security interests lnany Property to secure repayment ofthe borrowed sums. No debtor other obligation shalfbe
  coritracted or liability incurred by or on. behalf of the Company except by the Managers.           · · · · · · ·· ·

                   · 5.4;5 · To purchase liability and other insurance to protect the Company;

                    5.4.6 . To hold and own any Property in the name of the Company;

                   · 5.4.7 ·To inveStaityCompanyfimdstemporarily (by way ofexample but not limitation) in time
  deposits, short-term govenunental obligations, commercialpaper o~ other.investments;

                   .. 5.4.8 . To sell or otherwise dispose of ali or substari.tia\ly ailof the Property   as part of asingle
  transaction or plan so long as both Managers consent and such <;lisp osition is not in viol&tion of or a cause of a
  defuult under any other agreement to which the Company may be bound; . . .                 .

                      5;4.9 . To execute on behalf ~fthe Company ali instru!rJ.ents and docUrn6its, mclud~g, without
  !irilitation, checks, dfafts, notes and other negotiable instruments, mortgages or deeds oftrust; security agreements;
  f'iriaricmg statements, documenta providing for the acquisition, mortg!lge or disposition of any Property,
  assignments, bills of sale, and any other instruments or documents the Managers deem to be appropriaje t<;> the
  business of the Company except as otherwise elq)resslyprovided ln this Agreement; .                    ·          · ·· ·

        .           5.4.10 To ~mploy accountants, legal counsel, managing agents or other experts toperfoi;nt
  senilces for the Company and to compensate them from Company funds as each Manager deems appropriate;

                    5.4.11 To make an assignment for the benefit of creditors of the Company, file a voluntary


Case   2:20-ap-00169-DPC
  1S9:Z391:ll,2                     Doc 29-1 Filed    09/21/20
                                                Page 14 of32   Entered 09/21/20 13:44:15                                Desc
                                    Statement of Facts Page 61 of 87
  petition in bankruptcy or appoint a receiver for the Company so long as both Managers consent;

                     5.4.12 To enter into any and all other agreements on behalf of the Company, with any other
  Person for any purpose, in such form as both Managers may approve, including Shadow Equity Agreements
  providing economic interests; however, the payments from such agreements shall be limited to 10% of Cash Flow.
  For the sake of clarity, the percentage paid to shadow equity participants is intended to mirror or shadow actual
  distributions to the Members; and

                    5.4.13 To do and perform all other acts which the Managers deem appropriate to the conduct of
  the Company's business; however, notwithstanding the foregoing, .each Manager has independent and unilateral
  authority to enter into transactions on behalf of the Company as long as each transaction does not exceed Ten
  Thousand Dollars ($10,000.00). Such amount may be exceeded if agreed to by both Managers.

                     Unless expressly authorized to do so by this Agreement, no Interest Holder, agent, or employee
  of the Company shall have any power or authority to bind the Company in any way, to pledge its credit or to
  render it liable fur any purpose.                                         ·

           5,5       Manager Has No Exclusive Duty To Company. Any Manager shall not be required to
  manage the Company as his sole and exclusive function and he may have other business interests and may engage
  in other activities in addition to those relating to the Company. Neither the Company nor any Member shall have
  any right, solely by virtue of this Agreement, to share or participate in such other investments or activities ofthe
                   to
  Manager; or the income or proceeds derived therefrom:                              .

                                                                                          a
  .. . 5.6 . BankAccounts. All funds of the Coinpariy shall be deposit~d in b~nkaccount or accounts
  opimed·ihthe Company's name. The Managers shalrdetermine the institution qr institutions at which the
  11:ccourits shall be opened and maintained, the types of accounts, and the Persons who shall have signing
  auth()ritY wlth respe6t to the accounts and the funds held therein. .     ·              ··     ·    · ·

            5. 7        Indemnity of the Manager. Each Manager shall be indemnified by the Company to the fullest
  e.xte~t permitted     by Arizona la:w.                    ·                                    ··       ·       ·

  .... ·   · 5.8    . · Resignation, Each Manager ofthe Company mayresign at any tim~ by giving writtenriotice to
  all ofthe Managers ofthe Company. The resignation ofa Manager shall take effect upon receipt ofnotice thereof
  or at such later time as shall be specified in such notice, and, unless otherwise specified therein, the acceptance of
  such resignation shall not be neeessary to    make   it effective. Such resignation shall not affect such Manager's
  rightS arid liabilities as a Member. ·                            ··               ·                            · ··

             5.9    Removal. Any Manager may only be removed, with cause, on fifteen (1 5) days written notice to
  such Mai:lager. The notice ofremoval' shall set forth the grounds for removal and shall be approved byat leaSt one
  (1) Manager and one or more Members who own, collectively, more than seventy-five percent (7 5%)ofthe
  Percentage Interests held by the Members. For purposes of this Agreement, "cause'; shall mean that such
  Manager; (i) luis .been found by a court of competent jurisdiction or an arbitrator to have committed gross
  negligence· under or willful arid wanton breach of this Agreement, or committed any other act or suffered any
  other condition that could justify a decre.e of dis~olution ofthe Company under the laws ofthe State of Arizona, or
  (ii) has. been unresponsive to the Company or other Managers written correspondence (including email) for 'a
  minimum ofthirty (~O)days. The removal of a Mariager who is also a Member shall not affect the Manager's
  rightS as a Member and shall not constitute a withdrawal of such Manager as a Member hereunder. ·. · ·

          5.10     Vacancies. Upon the vacancy occurring for any reason of a Manager of the Company, the
  vacancy'shiul be filled by the affrrmative vote ofthe remairifug Manager(s).       ·                ·


                                                     Page l5of32 ·
Case 2:20-ap-00169-DPC                 Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15                            Desc
                                       Statement of Facts Page 62 of 87
           5.11     Salaries. The salary and other compensation of each Manager 6fthe Company shall be fixed
   from time to time by the aflirmative vote of all of the Managers and a Majority in Interest of the Members, and
   no Manager shall be prevented from receiving such salary by reason of the fact that such Manager is also a
   Member of the Company.

            5.12    Tax Matters Partner. Chad Landau shall serve as the Tax Matters Partner until his removal,
   resignation, death or Incapacity. At such time as Chad Landau is not serving as the Tax Matters Partner, then
   Ryan Jocque shall serve as the Tax Matters Partner.

            5.13     Dispute and Deadlock Resolution. If a conflict arises between the Managers, the decision of
   the majority of all Managers shall contro 1. If a decision of the majority of all Managers cannot be had, then such
   disputes arising under this Agreement, including, without limitation, the interpretation or enforcement of any
   terms or conditions of this Agreement, if not resolved through good faith negotiations between the parties, shall be
   submitted to mandatory, binding arbitration pursuant Article Thirteen.

           5.14     Reimbursement of Expenses. Each Manager shall be entitled to reimbursement ofreasonable
   out-of-pocket expenses incurred in the pursuit ofthe Company's business consistent with the provisions of this
   Agreement, which are approved by the affirmative vote of two (2) of the Managers.·

                                                       Article Six
                                           Rights And Obligations Of Members

                                                                                         and
       .. 6.i ·... Limitation of Liability. Each Member's liability fot the debts obllg(ltions of the. .
   Company shall be limited as set forth in Section29-651 of the Arizona Revised Statutes artd other applicable Ia~.

             6.2      List of Members. Upon written request of any Member, the Managers shall provide a list
   disclosil).g the names, last known address~s and Percentage futerests of all of the Members in tlie Company: •

           ·.· 6.3 · · · Company Books. The Mmagers shall maintain and preserve at the Company's known place of
  business, during the term ofthe Company, and fora period of twelve (12) months thereafter, all accounts, books,
  and  other relevant Company documents, inclUding, without limitation, a copy oftheArticles of Organization'
  initially filedwith the Arizona CorporationCommission, a copy of any, Articles ofAmendment subsequentlyfiled
  With· the. AiiAJna Coqioration Cominission, copies. of this Agreement; together with any supplements;
  modifications or 31flendmentshereto, any prior operatmg llgreements no longer m effect, Written agreements by                 a
                                     a
  Member to make Capital Contribution to the Company; copies ofthe Company's federa~ state and local mcome
  tax returns, and reports and copies of all frnancialstatements. Upon t'easona)>le request, eachMember shall have
  the right, during ordinary business hours, to inspect and copfsuch Company documents at the Member's sole
  expense;'.
   '·   ·"          '        '



           6.4       Priority and Return of Capital No Interest Holder with a Percentage Interest shall have
  priority over any other Interest Holder with a Percerttage Interest, either as to the return of Capital Contributions or
  as to Profits, Losses or Cash Flow to the extent of each Interest Holder's respective Percentage Interest; provided
  however, that this Section 6.4 shall not apply to loans (as distinguished from Capital Contributions), which an
  Interest Holder has made to the Company. Upon the dissolution of the Company or the liquid!l.tion of such
  Person 's.Interestm the Company; each Interest Holder with a Percentage Interestshaillocik solely to:theru!sets of
  the Company for the return of such Person's Capital Contribution to the extent ofthe Interest Holder's Percentage
  Interest If the Property remainirig      after
                                            the payment or discharge of the debts; obJigation8, arid liabilities of the
  Company. is insufficient to return the CapitalContributions' of each Interest Holder, no Interest Hol<iershall have
  any recm~rse agamst the Company, any other Interest Holder or any Manager.


Case   2:20-ap-00169-DPC
  1@:923918.2 .                                      Page 16
                                         Doc 29-1 Filed    09/21/20
                                                             of32 .. Entered 09/21/20 13:44:15                                 Desc
             .. ,       ,:       .       Statement of Facts Page 63 of 87                                       ;,,._ _.   '
            6,5     Member Powers. Each Member shall bave the rights and powers expressly provided for under
   Section 29-607 (B) ofthe Arizona Revised Statntes, but such rights and powers shall not be expanded in any way
   by this Agreement.                   ·

                                                 Article Seven
                                               Meeting of Members

            7.1    Meetings. Unless otherwise prescribed by the Act, meetings of the Members maybe called,
   for any purpose or purposes, by a Majority in Interest of the Members.

            7.2     Place of Meetings. Whoever calls the meeting may designate any place, either within or
   outside the State of Arizona, as the place of meeting for any meeting ofthe Members.

           7.3        Notice of Meetings. Except as otherwise expressly provided in this Agreement, written notice
  stating the date, time, and place of the meeting, and the purpose or purposes for which the meeting is called,
  shall be delivered not less tban three or more than fifty (50) days before the date of the meeting, either per-
  sonally or by mai~ emai~ facsimile, or overnight or next day delivery services by or at the direction of the
  Members calling the meeting, to each Member entitled to vote at such meeting. If mailed, such notice shall be
  !leemed to be delivered two days after deposited in the United States mail, postage prepaid, addressed to the
  Member at its address as it appears on the books of the Company. If transmitted by email, such notice shall be
  deemed to be delivered on the date of such email transmission addressed to the Member at his email address as
  it appears dn tl1e. books ofthe Company. ·If transmitted by way of facsimile; such notice shaft be. deemed to be
  delivered on the date of such !acsimile transmission to the fax nuinber, ifariy; for the respective Member wnich
  has been supplied· by such Member to the Company and identified as such Member's facsimile number. If
  transmitted by overnight ornext day delivery, such notice shall be deemed to be delivered on the next business
  day after deposit with the delivery service addressed to the Member at its address as it appears on the books of
  the Company. When a meeting is adjourned to another time 'or plaoe, notice need not be given of the adjourned
  meeting if the time and place thereof are announced at the meeting at which the adjournment is taken, unless
  the a<ljoumment is for more than thirty (30} days. At the adjourned meeting, the Companymay transact any
  business which might have beim transacted at the original meeting.

          7.4      Meeting of All Member& l:f all of the Meinbers shall'meetat any time andplaee, fucluduig l:iy
  conference telephone call, either within or·outside of the State of Arizona, and consent to the holding of a
  meeting .at such time and place, such meeting shall be valid without prior call or notice.

      . 7,5 . Record Date. For the purpose ofdeterminingMembers entitled to notice of or to vote at any
  meeting ofMembers or any adjournment thereof, the date on which notice ofthe meeting is mailed shalll:i~. the
  record date for such determination of Members. When adeter\niriation of the Members entitled to vote at any
  meeting ofMembers has been made as provided in this Section 7:s, stich determfuation shall apply to arty
  adjournment thereof, unless notice of the adjourned meeting is required to be given puisuarit to Section 7J
  above.                                              .,, '      ;                ,,        ' '

   . .     7.6 . Quornm. A Majority in Interest of the Members, repr~sented in personor bypt<;ixy; shall
            a                                                                            a
  eonstifute quorum at any meeting of Members. Business may be conducted once quormn is present. , ·

           7. 7      Voting Rights of Members:Eaeh Member shall be entitled tO v~e based on its Percentage
                                                                                                   a
  Interest. If all or a portion of an Interest is Transferred to an assignee who ·does not bectime Member, the
  Mdnber.frorrt whoin the Interest is Transferred shall no longer be entitled' to vote'the Interest Transferred nor
  shali the Transferred Interest be-considered outstanding forany plirpose pertaining•to meetings or voting. No
                                                                                                             '.:   .. ,
Case   2:20-ap-00169-DPC
  HJ92l&lS.2                       Doc 29-1 Page
                                              Filed1709/21/20
                                                      of32
                                                              Entered 09/21/20 13:44:15                        Desc
                                   Statement of Facts Page 64 of 87
I   !




          withdrawn Member shall be entitled to vote nor shall such Member's Intere~t be considered outstanding for
          any purpose pertaining to meetings or voting.

                      7.8      Manner of Acting. Unless otherwise expressly provided in the Act, the Articles of
              Organization, or this Agreement, the affirmative vote of a Majority in Interest of the Members at a meeting at
              which a quorum is present shall be the act of the Members.

                  7.9      Proxies. At all meetings of Members, a Member may vote in person or by proxy executed in
          writing by the Member or by a duly authorized attorney-in-fact Such proxy shall be filed with the Company
          before or at the time of its exercise. No proxy shall be valid after eleven (11) months from the date of its
          execution, unless otherwise expressly provided in the proxy.

                   7.10 Actions by Members without a Meeting. Any action required or permitted to betaken at a
          meeting of Members may be taken without a meeting if the action is evidenced by one or more written consents
          describing the action taken, circulated to all the Members with an explanation of the background and reasons
          for the proposed action, signed by that percentage or number of the Members required to take or approve the
          action. Any such written consents shall be delivered to the Company for inclusio11 in the minutes or for filing
          with the Company records. Action taken by written consent under this Section 7.I 0 shall be effective on the
          date the required percentage or number of the Members have signed and delivered the consentto the Company,
          unless the consent specifies a different effective date. The record date for determining Members entitled to take
          action without a meeting shall be the date the written consent is circulated to the Members, which date shall be
          expressly set forth in the written conseut.                                                             ,
          '   .....:
                   7.11    TelephonicCommunications. Members may participate in !!lld hold ameeting by means of
          conference telephone or similar communications .equipment by ineans of which all persons participating iri the
          meeting can hear each other, and participation in such meeting shall constitute attendance and presence in
          persOil, except where the Meinber participates in the meeting for the express purpose of objecting to the
          transaction of any busines~ on the ground the meeting is not lawfully called or convened.

          . .. 7.12 Waiver of Notice. When any notice is required to be given to any Member, a wiliv~r thereof
          inwtiting signed by the l'~i:son entitled to such notice, whether before; at, or after the time shited thereiii, shall
          he equiva1erit to the giving of such notice.                 ·

                                                          · Article Eight
                                                     Transfers and WithdrawalS

                . · . 8,1 . ·TranSfers. No Interest Holder may Transfer all, or. any portion of, or any fights. in, any
          fu~rest without complying with the provisions ofthis Article Eight: Any sale or foreclosure of a securitY
          iriterestshiill itSelf constitUte a Transfer iridependentofthe grant of sectirity; Each Interest Holder hereby
          acklltiwledges the rtiasonablene~s of this prohibition in view ofthe purposes of the Company ·and the
          relationship ofthe Interest Holders. The Transfer of any Interests in violation of the prohibitioh contained' in
          this Section 8: 1· shall be. deemed null ·and void; and of no force or effect. Any Person to whom ail Interest ate
          attempted to be Transferred in violation of this Section 8.1 shall not be entitled to vote on matters coming
          before the Members, act as an agent ofthe Company, receive allocations or distributions from the Company, or
          have. any· other rights in or with respect to the Interest; as the ca8e may be. ·

                       8.2    Forced Buy-SelL

                         8.2.1 · Initiating the Buy-Sell Procedure: Each Member(ari "Offering Partv"), but not any
          Unadmitted Assi!lfiee, may notifY any other Member (a "Notified Par!;y"), in writing (the "Offer Notice") that


        Case 2:20-ap-00169-DPC               Doc 29-1 Page
                                                        Filed1809/21/20
                                                                of32    Entered 09/21/20 13:44:15                          Desc
                                             Statement of Facts Page 65 of 87
  the Offering Party is prepared to acquire all, but not Jess than all, of the Notified Party's Interests in the
  Company.

                   8.2.2 Offer Notice; Effective Date. The Offer Notice shall be effective as ofthe date of its
  confirmed receipt (the "Notice Date"). An Offer Notice shall constitute an irrevocable offer by the Offering
  Party either to:

                                   (a)     purchase from the Notified Party all, but not less than all, of the Notified
                 Party's Interests in the Company, or

                                   (b)   sell to the Notified Party all, but not less than all of the Offering Party's
                 Interests in the Company.

                   8.2.3 Stated Value. An Offer Notice shall specify the value of the Company (the
  "Company's Stated Value"), as determined by the Offering Party, which value may not necessarily equal the
  fair market value of the Company.

                         8.2.4    Response Notice.

                                   (a)      Election to Sell or Buy. For a period (the "Buy-Sell Period") ending on the
                          twentieth (20th) day after the Notice Date, the Notified Party shall elect, by providing written
                      · · notice (the "Response Notice"), fo the Offering Party that the Notified Party ~lects to either:

                                          (i)      sell the Notified Party's Interests in the Company to the Offering
                                  Party at an amount equal to the product of (x} the Conipany!s Stated Value,
                                  multiplied by (y) the Notified Party's Percentage Interest, or· ..

                                          (ii)     purchase the Offering Party's Interests in the Company for an
                                  amount equal to the productof(x) the Company's Stated Value, multipliedby(y)the
                                  Offering PartY: s Percentage Interest.

                         The amoimt calculated in (l).or(2) above, as applicable, shall hereafter. be referred to· as .1;he
                         "Purchase Price.·~

                                  (b)      Effective Date. The Response Notice shall be effective upon the date of its
                         submission (the "Response Notice Date'~). If.the Response Notice Date is notj)rior to the
                      ·. expiration of the Buy-Sell Period, then the Notified Party shall be deemed, without any
                         further action of any other Person, to have sent a Response Notice electing to sell the Notified
                         Party's Interests in the Company to the Offering Party as contemplated above, and such
                         deemed Response Notice shall be deemed effective as ofthe.last daY of the Buy-Sell Period.
                                                                                                                           ·.·;'.
                                 · (c)      Closing. The closing of the purchase and sale of the .iflteres~ as c~rttemplated
                         herein, sill!ll occur on. a .date and time mutually agreeable to. the· Offering Party and J;he
                         Notified Party, provided that such date shall not be later than forty-five (45) days following
                         the last day of the Buy-Sell·Period. At the .closing, the purchaser shall pay the. seller .in
                         immediately available verified ftlnds or cash, the Purchase Price. At the closing,.the Offering
                         Party, the Noticed Party, and the Company shall execute such d.ocuments and instruments of
                         conveyance or similar agreements reasonably requested by the other or as may be necessary or
                         appropriate to confirm the transactions co'nteinplatedherein.·                                   '· .
                                                                                                            .   .. ·   ,, . ,.'



  11ZG:Z39llt2                                            Page 19 of32
Case 2:20-ap-00169-DPC                   Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15                                    Desc
                                         Statement of Facts Page 66 of 87
                            (d)      Remedies. In addition to any other remedies available at law or contemplated
                   in this Agreement, if either the Offering Party or the Notified Party defaults on its oblig~ions
                   regarding the closing of the transaction, then the non-defaulting party shall have the right, by
                   written notification to the defaulting party within five (5) days fOllowing such default, to
                   either: (i) treat the default as a breach of contract and commence action for specific
                   performance or damages; or (ii) elect to assume the position ofthe defaulting party as either
                   the purchaser or the seller, as the case may be, and obtain specific performance of the contract
                   with such party substituted as the purchaser or the seller, as the case may be.

          8.3      Permitted Transfers. Subject to the requirements of Section 8.9 below, a Member may
  Transfer all or any portion of its Interest to any ofthe following Persons (a "Permitted Transferee") and the
  Permitted Transferee shall automatically be admitted as a Member:

                 8.3.1 Any original equity holder of the Member (at the time of such Member's inception),
   where the Member is an entity;

                   8.3.2    Any other existing Member;

                   8.3.3    Any trust, limited liability company or another entity wholly owned by the Member;

                  8.3.4 The conservator, personal representative, or similar fiduciary of the estate of the
  Member, legally appointed or empowered upon or following the Member's death or incompetency; buforilyto
  the extent of a ·transfer to such. fiduciary by operation of law as the result of such ·appointinerii: ·or
  empowerment; or                                                    ·                         ·

                  8.3.5 ·   A Memberto whom the Interest is Transferred after the requirenientsofSectiori      s:4
  below have beeri satisfied.                       ·

          8.4      Right of First Refusal.

  .             . 8.4.1     If a Member (individually, a "rransferot") after eighteen (18) inonths (or less if
  ~pproved' by the uminlinous consent ofthe. Managers):from the Effective Date receives a bona fide written offer
  (the ''Transferee Offer';) from any Person (a "Transferee';) to purchase all or any portion of, or any rights in,
  the Transferor's Interest for a purchase price denominated and payable in United States dollars, then, prior to
  any Transfer of the Transferor Interest; the Transferor shall give the Members other than the tra.llsferor (the
  "Rimiainin:gMembers") written notice (the "Transfer Notice") containing all ofthe following information and
  documentation:
                             (a)·.   the Transferee's identity;

                            (b)··· atrueandcoinpletecopyoftheTtansfereeOffer;arid

  .    .    .               (c) . the Transferor's offer (the ''Offer'') to sell·the Transferor Interesito the
  Compariy, or ifthe Company dOes not accept the Offer,'to the Jtemain:ing Members, for a total ptice equal t6
  the price set 'forth in the Transferee Offer (the "Transfer 'Purchase Price"), which shall be· payable iri
  accordance with the payment terms set forth in the Transferee Offer. ·

               , 8.4.2 The Offer to the Company shall be .tltil remain irrevocable fora period (th~ ''Compally
  Offer Period"),ending·at 11:59 P.M. local time at the Company's principal office, on the 30th day following
  the date upon which the Transfer Notice is given to the Company. At any time during the Company Offer
  Period, the· Company may accept the Offer by giving written notice of its acceptance. The Transferor shall not


Case   2:20-ap-00169-DPC
  1G921818.2' ·                   Doc 29-1 Page20o02
                                             Filed 09/21/20 Entered 09/21/20 13:44:15                          Desc
                                  Statement of Facts Page 67 of 87
  be deemed a Member for the purpose of the vote on whether the Company shall accept the Offer. If the
  Company accepts the Offer, then the Company shall fix a closing date (the "Transfer Closing Date") for the
  purchase, which shall not be more than 90 days after the expiration of the Company Offer Period.

                 8.4.3 If the Company accepts the Offer, the Transfer Purchase Price shall be paid in
  accordance with the payment tenus set forth in the Transferee Offer.

                  8.4.4 If the Company rejects the Offer or fails to accept the Offer (withio the time and io the
  manner specified in this Section 8.4), then the Transferor shall offer to sell the Transferor's Interest to the
  Remaioing Members for a total price equal to the price set forth in the Transferee Offer, which shall be payable
  in accordance with the payment terms set forth io the Transferee Offer.

                     8.4.5 The Offer shall be and remain irrevocable for a period (the "Member Offer Period")
  ending at 11:59 P.M. local time at the Company's principal office, on the 30th day following the date the
  Company Offer expired. At any time during the Member Offer Period, any Remaining Member may accept the
  offer by notifYing the Transferor in writing that such Remaining Member intends to purchase a!~ but not less
  than all, of the Transferor's Interest. If two or more Remainiog Members desire to acceptthe Offer, then, io the
  absence of an agreement between or among them, each such Remaioiog Member shall purchase the Transferor
  Interest in the proportion that his respective Percentage Interest bears to the total Percentage Interests of all of
  the Remaioing Members who desire to accept the Offer. If 0ne or more Remaioing Members accept the Offer,
  then the parties shall ftx a closing date for the purchase, which shall not be more than 90 days after the
  expiration ofth~ Member Offer Period. ..                . . .                                                .

                  8.4.6 · ·If any Remaitiing Member ®cepts the Offer, the Transfer Purchase Price shall be paid
  in accordance with the payment terms set forth in the Transferee Offer.

                    8.4.7 If' no Remaini~g Member accepts the Offer (within the time and in the manner
  specified in this Section 8.4), then the Transferor slu!ll be free for a period (the "Free Transfer Period") of30
  days after the expiration of the Member Offer Period to Transfer the Transferor Interest to the Transferee, foi:
  the sanie or greater price and on the same tennsahd conditions as set forth in the Transfer Notice. The Transfer
  shall be subject, however; to the Conditions ()fTransfercoritained in Section 8.9 below. Ifthe Transferor does
  riot Transfer the Transferor's Interest within the Free Transfer Period, the Transferor's right to Transfer the
  Transferor's Iitterest pursuant to .this Section 8.4 shall cease and terminate..

                  · 8.4.8 Ahy Transfer by the Transferor after the last day ofthe Free Transfer Period or with;
  oiitsfrict.compliance With the expreSs terms, provisions, and conditions of this Section 8:4 and the othedernis;
   '·   ..   '·   '   .. , .   ,•'   '           .   .   ...
                                                               be
  p~~visioris;'i!ridco~ditions ofthis Agreement, shall null and void and of no force or effect . • ·            ·

  .      · 8.5 · Optional Buy-Out of Membership Interest by Company. tJpon the death; divorce; Iitcapaciij
  orBankruptcyof an Interest Holder of the Comp1u1y(hereinafter the 1'Depai:ted Member''), the successor to the
  Departed Member's Membership Iitterest shall offer; or shall be deemed to offer;to the Company or its
  nomine,e the Interest legally or benefiCially owned by the successor to· the Departed Member's Membership
  Intert:sf(the "Departed Member's Membership Interest"). Upon the approval of both Managers, the Company
  or its nominee shall have the right and option, within thirty (30) days after the death, divorce, Incap~city or
  Bankruptcy of the Departed Member;to acquire the Departed Member'sMembership Iitterestror the purchase
  price' and on the terms set. forth in Section 8.7 below.
                   8.5.1 Company's Payment of Buy-Out Amount; The buy-out of the Departed Member'S
  Membership Interest by the. Company pursuant to Section 8.5 above shall be made by the ~X:ecutiori             and
  delivery of a promissory
                        .
                           note (the ''NOte") in the principal amount equalto
                                         '   '                      '      -
                                                                           ''
                                                                              the Buy-Out Amolint(a8' deffued
                                                                                                        . . in

Case 2:20-ap-00169-DPC                       Doc 29-1 . Filed 09/21/20 Entered 09/21/20 13:44:15
                                                        Page21of32                                               Desc
                                             Statement of Facts Page 68 of 87
                                                     !   .




  Section 8. 7 below). The Note shall provide for sixty ( 60) equa~ consecutive monthly payments of principal,
  together with interest computed upon the unpaid principal amount at the Prime Rate, but in any event no less
  than five percent (5%) per year. The term "Prime Rate" shall be determined by the Western edition of the
  WALL STREET JOURNAL in its Money Rates column, or, if two interest rates are reported as the "Prime
  Rate," the average of the two. If for any reason the Western edition oftheWALL STREET JOURNAL is not
  published or if such prime rate is otherwise unavailable at any time, the Managers shall select a new index or
  other measure appropriate as· a basis for setting the interest rate in lieu thereof.

                  8.5.2 Other Terms of Company's Promissory Note. The Note shall reserve the right ofthe
  maker to prepay the indebtedness evidenced thereby, in whole or in part at any time, without penalty. The Note
  shall be secured by Property owned by the Company in sufficient value so that the value of the Property
  securing the Note is at least one hundred twenty percent (120%) ofthe outstanding principal of the Note. A
  form of the Note is attached hereto as Exhibit C.

           8.6     Optional Buy-Out of Membership Interest by Non-Departed Members. Ifthe Company
  or its nominee elects not to purchase the Departed Member's Membership Interest, then the Non-Departed
  Members of the Company shall have the right to purchase the Departed Member's Membership Interest pro-
  rata based upon their respective Percentage Interests for the purchase price and on the terms set forth in Section
  8.7·below.

                   8.6.1 Life Insurance. The Members may, butshall not be required to, purchase and maintain
  a poiicy or polici~s of insurance on the life of the other Members tO finance·such Member's buy"out 9f ~
  Departed· Member's Membership Interest. ·                · ·   ·                  ·      · ·     · · ·· · ···

           . .      S;6;2 Member8' Payment of Bny•Out Ainount. The buy-i:iut oftlie Departed'Memb~r's
  Membership Interest by the Non:Departed 'Members pursuant to Section 8.6 above shall be· made by the
                             a
  execution and delivery of promissory note.in the prindpal amount equal to each Non-Departed Meinber;s
  pro:ratashare of the Buy-Out Amount (as defmed in Section 8.7 below). Any promissory note executed and
  delivered pursuant t~ this Section 8.6.2 shall provide for sixty (60) equa~ consecutive monthly payments of
  principal, together with interest computed upon the unpaid principalamountatthePrinie Rate, but iri aiJ.y event
  no less'than five percent (5%) per year. The term "Prime Rate" shall be determined by the Western ediiion of
  theWALL STREET JOURNAL in its Money Rates colurim, or, if tWo interest rates are reported as the "Prune
  Rate;•• the average of the two.lffor any reason the Western edition of the WALL STREETJODRNAL·is·not
  published or if such prime rate is otherwise unavailable at any time, the Managers shall select a new index or
  other measure appropriate as a basis for setting the interest ratt,J in lieu thereof.

   . .          .. · 8;6.3 · Other Terms ofNon•Departed Members' PromissoryNote.The promis~oryiu>te
  shallrese!'Vetheright ofthemaker to prepay thcindebteditess eviden~ed thereby, iri wholeor.iri partatany
  time, without penalty. The promissory note shall be secured by such Non-Departed Member's 'respective
  illtehishis of the Valuation Date (as defined in Section 8.8 below). In addition, the Non-Departed Members
  shall direct the Co~pany to allow the Company's Property to secure the promissory note(s) in sufficient value
  so that the value of the Property securirigthe promissory note(s)is at least one hundred. twenty percent ( lZO%)
  of the outstandingprincipaFof such promissory tiote(s}.' A fohn ofsuch protiiissozy note is ·attached hereto a8
  Exhibit D: .·                     .

                    8.6.4 Default If any Member defaults oil such promissory note referencediri Sections
  8:6.2 aild. 8;6,3 above or (the "Defaulting Member"), the Company ri~ay e~ercise, on written notice 'to the
  Defaulting Member, one or more oftheJoliowing remedies:·                                    ·

                            (a)     taking such action, atthe sole cost and expense ofthe DefaultlngMeinber, to


Case 2:20-ap-00169-DPC             Doc 29-1 Page
                                              Filed2209/21/20
                                                      of32 .  Entered 09/21/20 13:44:15                         Desc
                                   Statement of Facts Page 69 of 87
   obtain payment by the Defaulting Member of the portion of the Defaulting Member's Buy-OutAmountthat i~
   in default, together with interest on that amount at the Prime Rate pIus three (3) percentage points from the
   date that the payment was due until the date that it is paid in full;

                           (b)     permitting the Members, in proportion to their respective percentage
   membership interests (the "Lending Member," whether one or more), to advance the portion ofthe Defaulting
   Member's payment that is in default, with the following results:

                                  (1)     the sum advanced constitutes the initial principal balance ofthe loan
   from the Lending Member to the Defaulting Member and a capital contribution ofthat sum to the Company by
   the Defaulting Member;

                                     (2)     the outstanding principal balance of the loan and all accrued unpaid
   interest is due and payable on the tenth day after written demand by the Lending Member to the Defaulting
   Member;

                                       (3)    the outstanding amount of the loan bears interest from the day the
   advance is deemed made until the date the principal balance of the loan, together with all interest accrued
   thereon, is repaid in fuJI to the Lending Member at the Priine Rate in effect on the daie the advance is deemed
   to be made, plus three (3) percentage points;

   . .. .. . .. .. .      ..         .    (4) .   all distributions from the Company that would otherwise beml\dtitii
   ilie Defaulting Member shall instead be paid to the Lending Member until the principal balance ofthe loan imd
   a1r" ihtertist accrued thereon have been paid in full;
                          .         (5) . . the payment ofthe principal balance ofthe·\oim, imd iriterest accrued
   thereon shall be secured by a security interest iti. the Defaiilting Member's membership interest; ·

                                          (6)     the Lending Member shall have the right, in addition to the other
   ~ights and remedies granted to it under the Agreement or at Jaw or in equity, to take any action, atthe sole cost
   imd expense of the Defaulting Member, that the Lending Member may deem appropriateto obtain paYment by
   the Def'aultiti.g Member of the principal balance of the loan and all accrued unpaid interest;
                                      (7)     interest shall compound on the first day of each cal~dar qua,rter that
   the loan is outstanding; and

                                      (8)     payments by the Defaulting Member shall be applied first to accrued
   unpaid interest and thereafter to the outstanding principal balance of the loan..

                               (c)        exercising the rights of a secured Jiarty under the Uniform Ci>rnnierdal Code
   oftrie State of Arizo~a;
                            (d)      reducing the percentage of membership interest ofthe Defaulting Member. in
   any reasonable manner selected b)' a the Managers, which may include adollar•fordollar redu.ctiori Ci:f
   membership interest for the payment not m.ade and automatic expulSion as a Member when such membership
   interest has'been reduced to·zero with the resulting increase in the percentage of membership interests of the
   non-Defaulting Members being treated as a membership interest with full voting rights and not as an assignee
   interest; and                                                                · ·            · · ·        ·

                               (e)        exercising any other rights and remedies available at law or in equity .
                                                                                                             ..   ','

                                                                                                                        ·;.
Case      2:20-ap-00169-DPC
  II'J92'l9111.2                         Doc 29-1 'Page}3
                                                    Filed 09/21/20
                                                           of32    Entered 09/21/20 13:44:15                             Desc
                                         Statement of Facts Page 70 of 87                                   ,·1".
                                                                                        '
                                                                                        '




           8.7      Determination of Buy-Out Amount. The purchase price for the Departed Member's
  Membership Interest purchased pursuant to Sections 8.5 or 8.6 above shall be the Buy-Out Amount as of the
  Valuation Date (as defined in Section 8.8 below). The Buy-Out Amount shall be determined by an
  independentqualified business appraiser by valuing the Departed Member's Membership Interest within thirty
   (30) days ofthe death, divorce, Incapacity or Bankruptcy of the Departed Member. Such appraisal shall be
   arranged and paid for by the Company. If the Company fails to arrange for such appraisal within thirty (30)
   days, then any Member may arrange for such appraisal on behalf of the Company, with the cost of such
   appraisal to be borne solely by the Company. If any Member or the successor to the Departed Member's
  Membership Interest challenges the Buy-Out amount, then such Member or the successor to the Departed
  Member's Membership Interest may arrange for a second appraisal by an independent qualified business
   appraiser, with the cost of such appraisal being borne solely by such challenging Member or successor. The
   average of the two (2) appraisals shall be the Buy-Out amount.

                  8.7.1 ·If a Member is an entity, such as a corporation or limited liability company, then for
  purposes of Sections 8.5 through 8.8 above the principal(s) of such entity shall be deemed to be the Member.
  Notwithstanding the foregoing, this Section 8. 7.1 shall not apply to BKN Investments, LLC.

          8.8      Valuation Date. The term "Valuation Date" means with respect to the purchase of the
  Departed Member's Membership Interest pursuant to Sections 8,5 or 8.6 above, the last day of the month
  immediately preceding the month in which the Departed Member died, became Incapacitated or suffers an
  event constituting Bankruptcy hereunder ..

    .·        8;9     Conditions of Trail~fer. After satisfying the other restrictions contained hi this Article Eight,
  under Section S.3 a Person mayTrimsfer all or any portion of or any rights in· the Person;s mter~st'to a
  I'enriitted
  '•'  •·,, -
          "'
                Transferee
                  . . . only.
                               if the following
                                     '  .     .
                                                conditions
                                                   .       ("Conditions of. Transfer")' are satisfied:·
                                                                                               .  '    '.
                                                                                                          ·         ··

                    8.9.1   A duly executed and acknowledged written mstrument~fassignffi~riti~fil~d with the
  Company~

  ..                                                to
                . 8.9.2 The transferee agrees be bOU11d by the terms and conditions oftliisAgCeeinellt,
  ittcludil1g, without limitation, the provisions ofthis Article Eight;·   ..     .

                 8.9.3 The Members arid the Company are reimbursed prior to the Transfer for any
  reasonable expenses incurred in connection with such Transfer;

          ..       8,9,4: ·The transferor and transferee agree in writing to indemnify and holdth~ M~agers,
  i:ither Members and the Company harmless for, from, and against any loss, liability, claitn;' or expense arising
  out of the Transfer;

                   8;9,5 The Transfer shall not cause a terminatjonoi:'the Company tinder Seotiol1708,ofihe
  Code; provided; however; that the requirement of this Section 8.9.5 shall be waived if the Company recdves
  the Wrii:ten opinion of its attorney that such termination shall not have a material adverse effect on the
  Company or its Interest Holder~; and                                                          ·

                   8.9;6 . The Transfer s)lall not require registration oflnterests or Membership Rights under
  any federal or state securities laws.                                                ·

  .        8.10 Rights of Unadmitted Assignees. The Transfer of an Interest (excepho a PerllJ.itted
  Traiusferee) shall not result in the Transfer of any of such transferring Member's other Membership Rights, if
  any, and unless the transferee is admitted as an Additional Member pursuant to Section 8.11 below, the


Case   2:20-ap-00169-DPC
  15921920.2                        Doc 29-1 Page
                                               Filed2409/21/20
                                                       of32    Entered 09/21/20 13:44:15                           Desc
                                    Statement of Facts Page 71 of 87
  transferee (an "Unadmitted Assignee") shall be entitled to receiVe only, to the extent transferred, the share of
  distributions, including distributions representing the return of Capital Contributions, and the allocation of
  Profits and Losses (and other items of income, gain, or deduction), to which the transferring Member would
  have otherwise been entitled with respect to the transferring Member's Interest. The Unadmitted Assignee shall
  have no right to participate in the management of the business and affairs of the Company or to become or to
  exercise any rights of a Member.

         8.11 Admission ofUnadmitted Assignee as an Additional Member. An Unadmitted Assignee
  may be admitted to the Company as an Additional Member only upon satisfaction of the conditions set forth
  b~low:


                    8.11.1 The Managers consent to such admission;

                  8.11.2 The Unadmitted Assignee becomes a party to this Agreement as a Member and executes
  such documents. and instruments as the Managers may reasonably request as appropriate to confirm such
  Unadmitted Assignee as a Member in the Company and such Unadmitted Assignee's agreement to be bound by
  the terms and conditions of this Agreement;

                   8.11.3 The Unadmitted Assignee pays or reimburses the Company for all reasonable legal,
  filing, and publication costs that the Company incurs in connection with the admission of the Unadmitted
  Assignee
      -.     as a Member with respect to the transferred Interest; and .
                                                                       '



      .      . · 8.11.4 if the Unadm)tted Assignee is not an il\dividual of !~gal majority, the Unadliiitte~
  Assignee provides the Company with evidence satisfuctory to courisel· for the Company of the authority       of tlie
  Unadmitl:ed Assignee to become a Member and to be. boUI)d by the terms an<;! conditions ofthis f\:greenient. ·
                                                                                                                  . ·;   '· :

           1h2 · Distributions on Withdrawal. Upon the occurrence of an Event of Withdrawal with respect
  to a Member, the withdrawn Member shall not be entitled to receive a withdrawal distribution but the
  withdrawn' Member (or the withdrawn Member's successor or assigns) shailbe.entitl~d tirrece(ve tlieshai:e of
  distributions, including distributions representing a return of Capital Contributions; and the a1locadoti i.ri'
  Prbflts and Losses, to which the withdrawn Member otherwise would have been entitled if the Event of
  Withdrawal had not occurred, during the continuation of the business of the Company and during and on
  completion of winding up. If the Event ofWithdrawafviolafed this Agreement, the distributions paid to the
  withdrawn Member shall be offset by any damages suffered by the Company or its Members as a result ofthe
 .Event of Withdrawal. ·               ··                · ··    ·          ·                ·    ···

      . 8.13 Drag-Along Rights. In the event the Members (individually or in the aggregahl)holdlng                       a
  majbl-ity'o{the Percentage Interests ("Majority Members") desire to sell their entire Percentage Interest to a
  third party, said :tyl.ajorijy Members may require that each other Interest Holder transfer his, her or its
  Percentage Interest to said third party in the proposed ,sale transaction ("Sale Trarisaction"). · Each interest
  Holder shall receive in tlie Sale Transaction in respect of his, her or its Percentage Interest his, her oriis pro•
  rata portion ofthe entire consideration to be received·by allthe Interest Holders in or following the Sale
  Transaction. The. Majority Members shall notify the other Interest I!olders at least ten (1 0) days in advance of
  enterin~ into a definitive agreement in C0!1Uection withthe proposedSale Transaction. In any such agfeeni.¢nt;
  the othir· Merest Holders shall be required to make the same representations; warranties, coven:mi!S;
  indemnities and agieements the Majority Members agree in connection with the proposed Sale Transaction.
                                                                                                              ... - .. ···.·
                                                   Article Nine
                                          Dissolution and Termination ·



Case 2:20-ap-00169-DPC              Doc 29-1 Pa\le
                                               Filed2509/21/20
                                                       of 32   Entered 09/21/20 13:44:15                             Desc
                                    Statement of Facts Page 72 of 87
           9.1      Dissolution.

                   9.1.1 Events of Dissolution. The Company shall be dissolved upon the occurrence of any
  of the following events:
                           (a)  Upon the written consent of both Mimagers and a Majority in Interest of the
  Members;

                           (b)     Upon the entry of a decree of dissolution under Section 29-785 of the Actor
  an administrative dissolution under Section 29-7 86 of the Act;

                            (c)   Upon the sale or other disposition of all or substantially all ofthe Company's
  assets and receipt by the Company of the proceeds therefrom; or

                           (d)     Upon the occurrence of any Event of Withdrawal of the last remaining
  Member as set forth in Section 29-733 ofthe Act, other than subparagraphs 4 or 5 thereot; unless within ninety
  (90) days of such Event of Withdrawal; all assignees of Interests consent in writing to admit at least one
  Member as provided in Section 29-731(B)(4) of the Act to continue the business of the Company.

                   9.1.2 Continuation. An Event ofWithdrawal with respect to a Member, except as provided
  in Section 9.1.1 above, shall not cause a dissolution, and the Company shall automatically continue following
  such an Ev.ent of Withdrawal.                                                                                          i

           9.2      Di~tributions and Other Matt~rs. The Company shall not terminate until its affairs have
  been wound up and its assets distributed as provided herein. Promptly upon the dissolution ofthe'Compariy,
  the ·Managers shall liquidate the assets of the Company and (lpply and distribute the proceeds of such
  liquidation, or distribute the Company's assets in kind, :as fi>llows and iir the following order: . .   .

                    9.2.1 Ordinary Debts. To payment of the debts and liabilities of the Company, incl11ding
  debts owed to Interest Hoiders, inthe order ofpriority proVided by law; piovided,however, thatthe Company
  similfirst pay, to the extent permitted by law, liabilities with respect to which any Interest Holder is or may be
  personally liable;

                   , 9;2.2 · Reserves. To the setting up of' such Reserves as the Managers deem reasonably
  neQtJssary arising out of or in connection with the Company business; and

    .. .. .     . · 9.2.3 Remainder. Thereafter, the balance, ifany',tothe Interest i:Ioldersin accordance With
  the positive balance of each Interest Holder's Capital Account as determined after taking into account all
  c·apita!Account adjustments for the Company;s taXable year during which thfiliquidationoccurs; including
  any Capital Account adjustments associated with the allocation ofProfits and Losses with respect to any sale,
  transfer or other taXable disposition of Company property. Any such distributions to thelnterestHoldeni in
  ~espect of their Capital Accounts shall be made within the time requirements of Regulations §L 704;
  l(6)(2){ii)(b)(2), If, for any reason, the amount distributable pursuant to this Section 9.2.3 shall be more than
  or less than the sum of all the positive balances ofthe Interest Holders' Capital Accounts, then the proceeds
  distributable pursuantto this Section 9.2.3 shall be distributed among the Interest Holders in accordantie with
  the ratio by which the positive Capital Accorintbalance ofeacb Interest Holder bears to the SUm of aitpmitive
  Capital Account balances. Distributions required by Section 9.2.3may' be distributed to a truSt establiShed for
  the benefit ofthe Interest Holders for the purposes of liquidating Company property; collecting amounts owed
  to the Company, and paying any contingent or unforeseen liabilities or obligations of the Company or of the
                               in
  Managers arising out of or connection with the. Cotnpany.. In such CaSe, the assets of such trust shalf be
  distributed
         . .
              to the Interest Holders from time to time, in
                                                  ''     .·
                                                       '·-                    '         '               ' . pro~omons
                                                            the. discretion of the. ' Mimagers, in the. same       .



Case    2:20-ap-00169-DPC
  1ti92J8lll.2                      Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15                             Desc
                                    Statement of Facts Page 73 of 87
I

                                                                                          I   1




                                                                        "-:




      as the amount distributed to such trust by the Company would otherwise have been distributed to the Interest
      Holders pursuant to this Agreement.

               9.3      Deficit Capital Accounts. Notwithstanding anything to the contrary in this Agreement, upon a
      liquidation within the meaning of Section 1.704-l(b)(2)(ii)(g) of the Treasury Regulations, if any Interest
      Holder's Capital Account has a deficit balance (taking into account all contributions, distributions, and
      allocations for the year in which a liquidation occurs), the Interest Holder shall not be obligated to make any
      contribution to the capital of the Company and the negative balance of such Interest Holder's Capital Account
      shall not be considered a debt owed by the Interest Holder to the Company or to any other Person for any
      purpose whatsoever.

               9.4      Rights oflnterest Holders; Distributions of Property. Except as otherwise provided in this
      Agreement, each Interest Holder shall look solely to the Property for the return ofhis Capital Contribution and
      sha)) have no right or power to demand or receive property other than cash from the Company. No Interest
      Holder shall have priority over any other Interest Holder for the return of his Capital Contributions,
      distributions, or allocations.

             9 •.5    Articles of Termination. When all debts, liabilities and obligations have been paid and
     discharged or adequate provisions have been made therefor and all ofthe remaining Property has been distributed
     to the Members, Articles ofTermination sha)) be executed and filed with the Arizona Corporation Commission.

                                                     Article Ten·
                                         Other Interests of an Interest Holder

              Any Interest Holder may engage in or po~sess interests in any otherbusinessventure of every natuhi
     arid description, independently or with ~thers, Neither th~Company nor ariy Ihterest Holder shidl-have any
     right to any independent ventures of any other Interest Bolder or to the income or profits derived therefrom.
     The fact- that an Interest Holder, a member of his Family; or an Affiliate is employed· by, or OWl!S, or is
     otherwise directly or indirectly interested in or ·connected with, ariy Person emp Joyed or retained by the
     Company to render or perform services, including, without limitation, management, contracting, mortgage
     placement; financing, brokerage, or other services, or from whom the Company may buy property or
     merchandise, borrow money, arrange financing, or place securities, or may lease real or personal property to or
     from the Company, shallnotprohibit the Company from entering into contracts. with or empl~ingthat Person
     or-otherwise dealing with such Perstm arid neither the Company nor any of the Interest Holders as such:shall
     haVe iuiy ti~ts iu 'or to any income or profits derived therefrom.                  · ·

                                                     Article Eleven
                                                      Indemnity

           . ··. 11.1• Indemnity Rights. The Company shall indemnify each Member or Interest Holder whowati
     or ·is a·party or is threate~~d to be'made a party to arty threatened, pending, or completed action; suit;': or
     proceeding, whether civil, criminal, administrative, or investigative, by reason of his actions as a Member or
     Interest Holder or by reason of his acts while servlrig at. the request of the Company as a director, officer,
     partuer, manager, employee, or agent of'artother corporation; partuership, limited liability company, joint
     ventnre, trust or other enterprise, against expenses, including attorneys' fees and court costs, and against
     judgments; fmes, and amounts paid in settleineitt actually and reasonably inc\lrred by him in connection with
     such action, suit, or proceeding, provided that the acts of such Membeforinterest Holder were hot comnjitted
     with gross. negligence or willful misconduct, and; with respect to any 'criminal action or proceeding, such
     Member ot Interest Holder had no reasonable cause to believe his conduct was unlawful. The termination of
     any action, suit, or proceeding by judgment, order, settlement, or conviction, or upon a plea of no contestofits


    Case  2:20-ap-00169-DPC
     1U9238llt2                        Doc 29-1 · Page
                                                   Filed
                                                       2709/21/20
                                                         of32     Entered 09/21/20 13:44:15                       Desc
                                       Statement of Facts Page 74 of 87
                                    I                        I




  equivalent, shall not, in and of itself, create a presumption that the Member or Interest Holder acted with gross
  negligence or willful misconduct, or with respect to any criminal action or proceeding, had reasonable. cause to
  believe that his conduct was unlawful.

           11.2 · Notice and Defense. Any Member or Interest Holder who is or may be entitled to indem-
  nification shall give timely written notice to the Company that a claim has been or is about to be made against
  him, shaH permit the Company to defend him through legal counsel of its own choosing, and shaH cooperate
  with the Company in defending against the claim. The Managers shaH have the sole power and authority to
  determine the terms and conditions of any settkment of the claim.

           11.3      Other Sources. The indemnification provided for herein shall apply only in the event, and to
  the extent that, the Person is not entitled to indemnification, or other payment, from any other source (including
  insurance), and the Company's indemnity obligations hereunder shall be in excess of any indemnification or
  other payment provided by such other source.

          11.4 SurvivaL The indemnification provided for herein shall continue as to any Person who has
  ceased to be a Member or Interest Holder and shaH inure to the benefit of the heirs, personal representatives,
  successors and assigns of such Person.

                                                      Article Twelve
                                                  Miscellaneous Provisions

  . . . . 12: i    · Notices. Any notice; demand, or commuilkatkm required or permitted to be given by any
  provision ofthis Agreement shall be deemed to have been sufficiently given or served for all purposes if delivered
  personallyto the party or to an executive officer of the party to which the same is directed or, if sent by registered
  or certified mail, postage and charges prepaid, addressed to the Managers', the Member's and/or the Company's
                as
  address, appropriate, as follows: •                     .                         .          .. . .       .     . . ..
  . ···',''
  \".'.'
                        · 12.1.1 .· Ifto the Company:

                                  (a)      CS CHANDLER REAL ESTATE, LLC
                                         · Attn: Manager .              ..
                                         · 732S E. Stelson br.
                                           Scottsdale, Afiwna 85251 · ·

                         12.1.2 If to the Managers:
                                                                                                                  . '·   '·

                                  (a)     Ryan Jocque                                                                         ···.·
                                          7328 E. Stetson Dr.
                                          Scottsdale, Ariwna 85251

                                 (b)       Chad Landau .
                                           7328 E. Stetson Dr.
                                         · S~ottsdale, Ariwna 85251 .

                         12.1.3 If lo the Members: ·Contact Company for current addresses .

              · •Except as otherwise provided herein, any such notice shall be deemed to be given three (3) business days
 after the date on which the same was deposited in a regularly maintained receptacle for the deposit of United
 States mail, addressed and sent as setforth in this Section 12.1.                                                ·


Case   2:20-ap-00169-DPC
 11923016.2                              Doc 29-1 l'age
                                                    Filed
                                                        2809/21/20
                                                          of32     Entered 09/21/20 13:44:15                                  Desc
                                         Statement of Facts Page 75 of 87
                                  !




                                                                            . ·' .


                                                                   .·, '•


           12.2 Partial Invalidity. The invalidity of any portion of this Agreement shall notaffectthe validity
  of the remainder hereof.

           12.3 Governing Law; Parties in Interest. This Agreement shall be governed by imd construed
  according to the laws of the State of Arizona without regard to conflicts oflaw principles and shall bind and
  inure to the benefit of the heirs, successors, assigns, and personal representatives of the parties.

         12.4 Amendment. This Agreement may only be amended, restated, or revoked only by the
  unanimous written consent of the Managers and a Majority in Interest of the Members.

            12.5 Execution In Counterparts. This Agreement may be executed in any number of counterparts
  with the same effect as if all of the parties had signed the same document. All counterparts shall be construed
  together and shall constitute one document and may be executed by the affixing of the signature of each of the
  parties to one of such counterpart signature pages, and all such counterpart signature pages shall be read as one
  and shall have the same force and effect as though .all the signers had signed the same signature page.

        12.6 Titles and Captions. All article, section, or paragraph titles or captions contained in this
  Agreement are for convenience of reference only and shall not be deemed to be a substantive part of this
  Agreement.

          12.7 Pronouns and Plurals. All pronol:(ns and any variatiops thereof are deemed to refer tQ the
  m11SCU!ine, feminine, neuter, singular, or plural aS the iaenticy'ofthe 'Person or Persons may require.·, '

          1~.8      Waiver of Action for Partition. Each ofthe Interest Holders irrevocably waives any right
  thathe niay h~:tve to maintain any action for partition with respect to any o1'the Property: ·     ., .· .

        · ·. 12.9 · Entire Agreement. This Agreement contains th~ eii.tiie understanding llmong the parties, and
  supersedes any prior understandings and agreements, oral or written, b~tween or among them with ~espect to
  the subject matter hereof. ' . .                                  .           . .         '     . . . . ..

            12.10 Estoppel Certificate. Each Member shall, within ten (10) days after written request by any
  Member; deliver to the requesting Person a: certificate stating, to the best of the Member;s knowledge· imd
  belief, thai::                                                                                        ·

                           ··12.1 0; 1 This Agreement is in full force and effect; ·

            .     12.10.2 This Agreement has not been r.evoked or otherwise modified ()r amended except by
  any instiwnent or instrUments idel\tified in the ceitificat~; and • · · ·   ' · ·· ·      ·        · · ·
       '   .   •'"'.   .      .       .              '   "


                  12.10.3 There is no default hereunder by the requesting Person, or if there is a default, the
  nature and extent of such default.

                                                                                                  to
          12.11 ·. Execution of Additional Instruments. Each fuierestHolder hereby agrees execute such
  other and .further statemen1j; of interest and holdings, designations, powers of a(\omey and other instruments
  necessary to comply with                any
                                  laws, rul~s or regula1;ions:         ·    · · · · · ···         · · · : > · ·· ·

          12.12 Waivers Notlndulgences. The failure of any party to seek redress for violatio~ of or to insist
  upon the strict performance of any covenant or condition ofthis Agreement shall not prevent a . .          ·
  subsequent act, which would haveoriginally·constituted aviolittion; fromhaving theeffectofari original


Case    2:20-ap-00169-DPC
 Hii92381B.2 .                                  Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15              Desc
                                                Statement of Facts Page 76 of 87
                                                                                          I




  violation.

            12.13 Rights and Remedies Cumulative. The rights and remedies provided in this Agreement are
  cumulative and the use of any one right or remedy by any party shall not preclude or waive the right to use any or
  ali other remedies. Such rights and remedies are given in addition to any other rights the parties may have by law,
  statute, ordinance or otherwise.

           12.14    Creditors. None of the provisions of this Agreement shall be for the benefit of or enforceable by
  any creditors of the Company.

           12.15    Investment Representations and Covenants.

                    12.15.1 Each undersigned Member hereby represents and warrants to the Company and
  acknowledges that: (a) such Member has knowledge and experience in financial and business matters and is
  capable of evaluating the merits and risks of an investment in the Company and making an informed
  investment decision with respect thereto; (b) such Member has reviewed and evaluated all information
  necessary to assess the merits and risks of his or its investment in the Company and has had answered to such
  Member's satisfaction any and all questions regarding such information; (c) such Member is able to bear the
  economic and fmancial risk of an investment in the Company for an indefmite period of time; (d) such Member
  is acquiring Interests in the Company for investment only and not with a view to, or for resale in connection
  with, any distribution to the public or public offering thereof; (e) the Interests in the Company have not been
  registered under the securities laws of any jurisdiction and cannot be disposed of unless they are subsequently
  registered .and/or qualified under applicable securities laws and the provisions of this Agreement have been
  complied with; (f) the determination of sucbMember to purchase Interests in the Company has been rriade by
  such Member independent of any other Member and independent of any statements or opinions as· to the
  advisability ofsuch purchase; which may have been made or given by any other Member or by any agent 6r
  employee ofai:ly other Member; and (g) the Interests in the Company were not offered to such Member by
  means of general solicitation or general advertising. In that regard, each Member has completed an Investor
       .    ' .'                                   '                               .            '.. . .·: ~.
  Questionnaire..

                     12.15.2 Each Member agrees not to Transfer, sell or offer for sale any portion of his Interests
  unless thete is ari effective registration or other qualification relating thereto under the Securities Act of 1933
  ("Securities Act") and under any applicable state securities laws, or unless the Member delivers to the Company
  an opinion of counsel; satisfactory to the Company, that such registration or other qualificatlon·under'the
  securities Act and applicable state securities law~ is not required hl connection with such Transfer; offer or sale:
  Each Member understands that the Company is under no obligation to registerthe Interests or tO aSsiSt such
  Member in complying with any exemptionfrom registnition underthe Securities Act ifsuch Member should, at a
  latef date; Wish to dispose ofthe InterestS.· Furthermore, each Member hereby acknowledges th.atthe IntereSts are
  unlikely to qualifY for disposition under Rule 144 of the Secuiities and Exchange Comniission nnless such
  Member is riot an "3:ffiliate" of the Company and the Interest has been beneficially owned and. fully pai.d for by
  such Member for im extended period oftiine. The foregoing limitations are in addition to, imd do nofdiinmish,
  thii otherluniiaticms on Transfers set forth elsewhere in this Agreement.
    ,---
                                                                                         ·




                                                                                                          '; ' ;_, .,




                                                                                                                   :- ':-·
Case 2:20-ap-00169-DPC              Doc 29-1 Page
                                               Filed3009/21/20
                                                       of32    Entered 09/21/20 13:44:15 Desc
                                                                                      . . .. .
                                    Statement of Facts Page 77 of 87                                                    '
          12.16       Membership Units and Certificates. All membership interests in the Company shall be
  represented by units and evidenced by Certificates ofMembership Units disclosing the Members of record, the
  number of units held by each such Member and the date of issuance for each such Certificate.

          12.17      Endorsement on Certificates of Membership Units. Each certificate representing
  membership units of the Company now or hereafter held by the Members or any other person shall contain the
  following legend:

                   The units represented by this document have not been registered under any
                   securities laws and may not be sold, assigned or transferred, unless (i) a registration
                   statement under the Securities Act of 1933, as amended, with respect to such units
                   shall then be in effect, or (ii) the availability of an exemption from such registration
                   shall be established to the satisfaction of counsel to the Company. The units
                   represented by this document are subject to further restriction as to their sale,
                   transfer, hypothecation, or assignment as set forth in that certain Operating
                   Agreement, as amended, copies of which documentation shall be furnished upon
                   request.

          12.18        Conflicts oflnterest and Disclosures. The parties hereby acknowledge that: (i) Brooks
 J. Holcomb, PLLC (the "Firm") is General Counsel for BKN Investments, LLC,in connection with this
 Agreement lll!d all other agreements or documents contemplated herein; (ii) that each of the other parties has
 been advised to seek independent counsel in connection with such matters; and (iii) that the I'iri:n does not
 represent anyMember or Manager, other than BJ<.N Irives~ents, LLC. as its Gene~al CounseL In addition; the
 parties hereby acknowledge that in accordance with Ethics Rule No.-1.7 oftheArizona Rules of Professional
 Conduct and Arizona Ethics Opinion 07-04, Brooks J. Holcomb disclosed that he has an ownership interest in
 BKN Invesirrtents, LLC. .                · ·    ·     ··                  ·                                ·


                                                  Article Thirteen
                                                    Arbitration · ·

           The parties shall subinit all controversies, claims alld matters of difference hereunder or related hereto to
 arbitration according to the rules and practices ofthe American Arbitration Association from time to time in force,
 except that if the rules and practices shall conflict with the Arizona Rules of Civil Procedure ofany other ·
 provision of Ariiona law then in· force, the Arizona rules and provisicms shall govern. ThiS submission and
 agreement to arbitrate shall be specifical!y·enforceable; Without limiting the gene1ility of the foregoing, the
 following shall be considered controversies for this purpose:· (a) all questions relating to the breach of any
 obligation, warranty or condition hereunder; (b) all questions relating to any representations, negotiations and
 other proceedings leading to the execution ofthis Agreement or any amendment thereto; (c) failure of any J>arly to
 deny or rejeet a claini or demand of any party; and (d) all questions. as "to whether the right to arbitrate any
 question eidsts. Atbitration may proceed-in the absence of any party if notice of the arbitration proceedings bas
 been given to such party. The parties agree to abide by all awards rendered ill the arbitration (Jroceedirigs. Such
 a\viirds shalf be fmal and binding on all parties to the extent and in the manner provided by Ariioria law. All
 awards inay be nled with the clerk of one or more courts, siate and federal, having jurisdiction over the parly
                                                                    as·
 against ·whom an award is rendered or. such party's property; a basis of judgment and of the issuance :of
 ~xecutic:irifor its collection .. No party shall be considered in def11ult hereunder during the pendency ofarbitratttih
 proeeedmgs relating to any default. The sole and exclusive place of venue for any arbitration or dispute arising
 hereunder shall be Maricopa County, Arizona, and the Members waive any right to object thereto.




Case   2:20-ap-00169-DPC
 1692391B.2 .                       Doc 29-1 Page
                                               Filed
                                                   3109/21/20
                                                     of32 .   Entered 09/21/20 13:44:15                            Desc
                                    Statement of Facts Page 78 of 87
                                                                                                                          I   '




                                              Article Fourteen
                                   Agreement of Spouses of Interest Holders

           14.1 Spouses Bound by Agreement. The spouse of each Interest Holder who is a married
  individual shall execute a Spousal Consent to this Agreement. If an unmarried Interest Holder should marry
  during the term of this Agreement, such Interest Holder shall obtain the consent of his spouse to the terms of
  this Agreement within 30 days of the date of the marriage. Any spouse executing a Spousal Consent to this
  Agreement hereby consents to be bound by its terms and conditions. Pursuant to Article Eight, should an event
  occnr which requires that an Interest Holder offer or be deemed to have offered his Interest to the C01npany or
  to the other Members, then the rights and obligations of the Interest Holder shall extend not only to the Interest
  actually owned by the Interest Holder but also to the Interest owned legally or beneficially by the Interest
  Holder's spouse and by the community of the Interest Holder and his spouse. Each spouse of an Interest
  Holder hereby irrevocably authorizes the Interest Holder to make any offer required to be made under this
  Agreement and to take any other action authorized or required by an Interest Holder under this Agreement.

           IN WITNESS WHEREOF, the Managers and the Members have executed this Operating Agreement
  as of the Effective Date set forth above.

                                                               MANAGERS:

  The Managers have been informed and advisedto retain separate representation by legal counsel oftheir
  own choosing with respect to the execution ofthis Operating Agreement and have done so or declined to do
  so, and have read and understood this Operating Agreenienttn lis entirety, .and do hereby acknowledge that
  the law firm of Brooks J. Holcomb, PLLC, did not re        ent them          nnection with the drafting or
  ne11ot/ation of this OperatingAgreemenL            ··
  ... ,. ..
       '




                                                                                   ~··
                                                                                   - ·. _·.. .. . ....
                                                                                        ~   .   .
                                                                                                     ..      .
                                                                                    .
                                                               Chad Lanc:lau


                                                               MEMBERS:

 The Members, have been informed and advised to retain separate representation by legal counsel oftheir
 own choosing with respect to the execution ofthis Operating Agreementand have done so ordecliiled til do
 so, dnd have read and unde~stood this Operating Agreement in its entirety, and dO hereby acknowledge that
 the law firm of Brooks J. Holcomb, PLLC, did not represent them in connection with the drafting or
 negotiation of this Operating Agreement

                                                             . BKN Real Estate, LLG,            an    Arizona limited
                                                             · liability compahy_....:----:;;o.




                                                              Ryan Jocque



 1692l81B.2
Case   2:20-ap-00169-DPC            Doc 29-1 Page  3209/21/20
                                               Filed  of32    Entered 09/21/20 13:44:15                            Desc
                                    Statement of Facts Page 79 of 87
                             CS CHANDLER REAL ESTATE LLC
                                 OPERATING AGREEMENT
                                  dated as of March 1, 2014

                                        EXHIBIT A
                     NAMES, ADDRESSES. NUMBER OF UNITS AND
                  RESPECTNE PERCENTAGE INTERESTS OF MEMBERS
                               AS OF MARCH 1, 2014

  MEMBERS:
 Name                                                         Membership   Membership
                                                                Units      Percentage

 BKN Real Estate, LLC                                             50             50%
 7328 E. Stetson Dr.
 Scottsdale, Arizona 85251

 RyanJocque                                                       SO             SO%
 7328 E. Stetson Dr.
 Scottsdale, Arizona 85251




Case 2:20-ap-00169-DPC       Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15   Desc
                             Statement of Facts Page 80 of 87
                           CS CHANDLER REAL ESTATE, LLC
                               OPERATING AGREEMENT
                                dated as of January 1, 2014

                                         EXHIBITB
                          INITIAL ASSETS OF THE COMPANY
                                AS OF JANUARY 1. 2014


                                                                          Value as of
                  Description of Assets by Category                        01/01/14

 1.    Real Estate:
       1.1    Commercial real property located at 35 W. Boston Street,        $            ?
              Chandler, Arizona 85255



 2.    Stocks and Bonds: .
       2.1    None                                                        $              -0-
 3.    Mortgages, Notes and Cash:
       3.1    Mortgages (notes receivable secured by real estate): None   $              -0-
       3.2    Notes receiv!lbJe (any l9ansevidenced
                                                 .
                                                    by
                                                     . a note):
                                                         '
                                                                None      $              -0-
       3.3    Cash (bank accounts, credit. unions, etc;):
              3.3.1   Account at Chase Bank, titled in the name of CS     $              .00
                      CHANDLER REAL ESTATE, LLC ,
 4.            Mis.cellaneous Property: ·
       4.1   . None                                                       $              -0-


                              SiJMMARY
       I.      Real Estate                                                $          -0-
       2.      Stocks and Bonds                                           $          -0-
       3.      Mortgages,Notes and Cash                                   $       - -.00
       4.    · Miscellaneous Property                                     $          -0-
              TOTAL                                                       $             .00

                                                      .   "'   ':•




Case 2:20-ap-00169-DPC       Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15          Desc
                             Statement of Facts Page 81 of 87
                  -!
                                                                                       I

                                                                                       I




                             CS CHANDLER REAL ESTATE, LLC
                                 OPERATING AGREEMENT
                                     dated as of January 1, 2014

                                            EXHIBITC

                                FORM OF PROMISSORY NOTE
                                  FOR COMPANY BUY-OUT

    The form of Promissory Note is as follows:


                                       PROMISSORY NOTE
    $_ _ _ __                                               Phoenix, Maricopa County, Arizona
                                                            Dated:---------

          FOR VALUE RECEIVED, the undersigned, CS CHANDLER REAL ESTATE,
    LLC, an Arizona limited liability company (hereinafter called ."Maker"), promises to pay
    to                         the                         order                          of
    --------------~--~-~~---------''                                                               m
    :-cc-:---::--:-c---:---:--:--c:---=--:-:-=--=----            (together with all subsequent
    holders of this Note, hereinafter called "Payee''), .or at such other mailing address as
    Payee may from time to time designate in writing, the principal sum of
    -,----------,-~-----~--'-'-~'-'--c- AND 00/100 DOLLARS
    ($                 plus interest at the rate of      per cent(__%) per armnm, from the
    date hereof on the principal balance from time to time outstanding as hereinafter
    provided, and all other sums payable hereunder, to be paid in lawful money of the United
    States of America, as follows:·

                       A.   Sixty (60) equal, consecutive monthly payments of accrued interest
                            and principal of$ · .     .        due and payable on the
                            day of each month, cmiunencing ·                   , and as-of::-th-:-:-e
                            ___ day of each month thereilfte~; and.

                   B.       The entire outstanding principal and all.accrued but ut:Ipaid interest
                            shall bedue,and payable in fullon or before                .·. , ..

          All payments on this Note shall be applied first to the payment of any co~ts: fee1
    or other charges incurred in connection with the indebtedness evidenced by this Note,
    then to the payment of interest and principal as described above. ·                 ·

         . Maker sh~ll ·have. the option to prepar this Note, in full o; 'hi part, .at any tiiD:e,
    without'perialty.            . '         ., ..    ..       '              .. . .     .. . ..

                                                  C-1

Case 2:20-ap-00169-DPC         Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15                        Desc
                               Statement of Facts Page 82 of 87
                                                                                                          i   !_




                                 CS CHANDLER REAL ESTATE; LLC
                                     OPERATING AGREEMENT
                                      dated as of January 1, 2014

                                                      EXHffiiTC
                                       FORM OF PROMISSORY NOTE
                                         FOR COMPANY BUY ·OUT

                                                          (Continued)

            Time is of the essence of this Note. Upon the failure of Maker to pay any sum due
    and owing hereunder as provided herein within thirty (30) days of its due date, the Payee
    shall give the Maker written notice of any such default and a thirty (30) day period
    thereafter to cure the default (the "Curing Period"). If the Maker has not perfected a cure
    during the Curing Period (unless such failure cannot be reasonably cured within the
    Curing Period and the Maker has taken reasonable steps to cure such failure within the
    Curing Period and continues to pursue the curing of same until completed), at the option
    of Payee, the entire unpaid principal balance, all accrued and unpaid interest and all other
    amounts payable hereunder, shall become immediately due and payable, and the Payee
    may proceed against Maker in imch. manner as Payee; in his sole discretion, shall
    determine.

            After maturity, including maturity upon acceleration, the unpaid principal
    balance, all accrued and unpaid interest arid all other amounts payable hereunder, shall
    bear interest at that rate which is five percent (5%) above the rate that would otherwise be
    payable under the terms hereof. In addition, Maker shall pay all costs and expenses,
    including reasonable attorneys' fees and court cbsts, incurred in the collection or
    enforcement of all or any part of this Note. In the event of any court proceedings, court
    costs and attorneys' fees shall be set by the court and not by jury and shall be included in
    any judgment obtained by.Payee.. ·
                                              .           .         '   .                             .       .             .   ..


       '··
            .· . Failure of P~yee
             .   '          '  . .
                                    to exercise
                                        .·
                                                any option
                                                  '    .·. .hereU1lder
                                                          ·, . ,      . .   .
                                                                             shall not' constitute
                                                                                 '       . ·• .
                                                                                             •'
                                                                                                     a wai~ef   of
                                                                                                           .... ·. '.   '       ·

    its right to exercise the same in the event of any S"\lbSil(),Uent default or m the event of the
    pontinuance
      .. ·.     . .   of ariy
                          .
                              existing default
                                  '         . after demand
                                                     .. .
                                                      '       ·-for..strict
                                                              '          . .
                                                                             peiformance  .
                                                                                            ·hereof.
                                                                                               '.-'.      ·· · ·

     . • . ·.·. Maker, sureties, guarantors and endorsers hereqf: (a) ~gree       be jointly and              to
    severally bound, (b) severally waive any hOJ;nestead or ~exemption right against such debt;
    (c). severhlly waive deinand; diligence, presentnle~t for.paym.ent, protestand demand, arid
    notice of extension,. dishonor, protest, demand and nonpayment of this :Note, and (<1)
    ponsehtthat Payee may extend the time of payment or otherWise modifY the terms of
    payirierit of any part or the whole of the debt evidenced by this Note, at the request of any
    other person primarily liable hen;on, and such consent. shall not alter nor diminish tlJ.e
    liability of any person. '       .      . .        .         .. .. . .                 . . ..

                                                                  c-2           '•   I   •                                          '.,· .. '




Case 2:20-ap-00169-DPC                                                              ·.·.-, ).,:. Desc
                                      Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15
                                      Statement of Facts Page 83 of 87
                                 CS CHANDLER REAL ESTATE, LLC
                                     OPERATING AGREEMENT
                                      dated as of January 1, 2014

                                                  EXHIBITC

                                     FORM OF PROMISSORY NOTE
                                       FOR COMPANY BUY-OUT

                                                    (Continued)

              No provision of this Note is intended to or shall require or pennit Payee, directly
      or indirectly, to take, collect or receive in money, goods or in any other form, any interest
    . (including amounts deemed by law to be interest) in excess of the maximum rate of
      interest permitted by applicable law. If any amount due from or paid by Maker shall be
      determined by a conrt of competent jurisdiction to be interest in excess of such maximum
      rate, Maker shall not be obligated to pay such excess and, if paid, such excess shall be
      applied against the unpaid principal balance of this Note, or if and to the extent that this
     Note has been paid in full, such excess shall be remitted to Maker.

             This Note shall be binding upon Maker.and his successors and assigns and shall
     inure to the benefit of Payee and his successors anc! assigns.

             All notices required or permitted in connection with this Note shall be in writing
     and may be given in person or by United States mail, by commercial delivery service or
     by electronic transmission with verified .receipt. Any notice directed to a party to this
     Note shall become effective upon the earliest of the following: (i) actual receipt by that
     party; (ii) delivery to the designated address of that party, addressed to that party; or (iii)
     if given by certified or registered United States mail, twenty-four (24) hours after deposit
     with the United States Postal Service, postage prepaid, addressed to that party at its
     designated &ddres~, The designated addr.ess of a party. sl).all.be ~he a£ldress. of that party
     shown at the beginning of this.Note or. sl!ch 9ther llddress a$ .that p&rty ,.fromtime to time,
     ina~ specify by notice to the other partitis. . ..      . . . .. .              . . .·..   . .. .

    , .·.·•· .· .· .This Note shall be governed by and construed according to thesubstantive)aws :of
               of
    the.State Arizon~ without tegard to conflict oflaws principles.:. ,                .. · .... • .. · .. ·· ·. ·.

                                                          .MAKER:
                                                                                                                      )   '




                                                       · C-3


Case 2:20-ap-00169-DPC            Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15                                   Desc
                                  Statement of Facts Page 84 of 87
                             CS CHANDLER REAL ESTATE, LLC
                                 OPERATING AGREEMENT
                                       dated as of January 1, 2014

                                             EXHIBITD
                                FORM OF PROMISSORY NOTE
                                  FOR MEMBER BUY-OUT



     The form of Promissory Note is as follows:


                                        PROMISSORY NOTE
     $_ _ _ _ __                                              Phoenix, Maricopa County, Arizona
                                                              Dated:---------

             FOR VALUE RECEIVED, the ·und~rsigned,
     - : - - - : - - : : - - - - - - - - - - •·(hereii)llfter called ''Maker"), promises to pay to
     the order of                                                                               at
                                                                              (together with all
     subsequent holders of this Note, hereinafter called "Payee"), or at such other mailing
     address as Payee may from time to ·time designate in writing, the principal sum of
                                                                     AND 00/100 DOLLARS
     ($                 pIus interest at the rate of . . .per cel;lt L%) per annum, from the
     date hereof on the principal balance from ·time to time outstanding as hereinafter
     provided, and all other sums payable hereunder, to be paid in lawful money ofthe United
     States of America, as follows:

                   ·A.·    ' Sixty (60) equal, consecutive monthly payments of accrued interest
                             and principal of$                  due and payable on the ---::-:-
                             day of each month, commencillg ·.                  , and as of the
                             - - day of each month thereafter; and

                    B.      The entire outstanding principal and allaccrued b~t unpaid int~~est
                            shall be due and payable in fuil on or before _ _ _ _ _.
                                   .                             .

            Ali payments on this Note shall    be applied first to the payment .of any costs; fee~
   · or <>)her charges incurred in connection with the indebtedm)ss evidenced by· this Note,
    then tci the payment of interest and principal as described above. ·                                       ·

            Maker shall ha~e   th~ qption to prepay this Note, in full ofiri part, at anytime;
     without penalty.                                     .          . .   .     '   . ..              . . .
                                                 .D-1                                       .'   .·.




Case 2:20-ap-00169-DPC        Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15                                    Desc
                              Statement of Facts Page 85 of 87
                             CS CHANDLER REAL ESTATE, LLC
                                 OPERATING AGREEMENT
                                  dated as of January 1, 2014

                                           EXHIBITD

                                FORM OF PROMISSORY NOTE
                                  FOR MEMBER BUY-OUT

                                             (Continued)

             Time is of the essence of this Note. Upon the failure of Maker to pay any sum due
     and owing hereunder as provided herein within thirty (30) days of its due date, the Payee
     shall give the Maker written notice of any such default and a thirty (30) day period
     thereafter to cure the default (the "Curing Period"). If the Maker has not perfected a cure
     during the Curing Period (unless such failure cannot be reasonably cured within the
     Curing Period and the Maker has taken reasonable steps to cure such failure within the
     Curing Period and continues to pursue the curing of same until completed), at the option
     of Payee, the entire unpaid principal balance, all accrued and unpaid interest and all other
     amounts payable hereunder; shall become imirtediately dlill arid payable, and the Payee
     may proceed against Maker in such manner .as Payee, in his sole discretion, shall
     determine.

             After maturity, including maturity .upon acceleration, the unpaid principal
     balance, all accrued and unpaid interest and all other amounts payable hereunder, shall
     bear interest at that rate which is fiv,;: percent (5%)abovethe rate that would otherwise be
     payable under the terms hereof, In addition; Maker shall pay all costs and expenses,
     including reasonable attorneys' fees and court costs, incurred in the collection or
     enforcement of all or any part of this Nqte. In:the event of any court proceedings, court
     costs and attorneys' fees shall be set by the court and not by jury and shall be included in
     any jud!pllent obtained by Payee.

          : Failure of Payee to exercise any option her~cinder shali not' constitUt~ a waiv~ of
    its right to exercise the same in the event of any subgt,~quentdefault or in the eventof the
    ~ontinillmce
     ',,.. . .
                  of
                  -,
                       any
                        '
                         existing
                          ...
                                  defimlt
                                     . .
                                          after denuind for .strict. perform!Ulce
                                                                        ' .    . :
                                                                                   hereof.
                                                                                     '·-·
                                                                                    •'   '·
                                                                                           . .. ' .
                                                                                              •'   '




    , •.    'Maker, sureties, guarantors and endorsers h,;:reof; (a) agree to be. jointly .and
    sevenilly bound, (b) severally waive any homestead or exemption right against such debt,
    (c) severally waive demand; diligence, presentment for payment; protest and demand;. and
    notice of extension, dishonor, protest, demand and nonpayment of this Note; an(L (d)
    consent .that Payee may extend the time of payment or otherwise modify the tei:nis of
    payment of any part or the whole of the debt evidenced by this Note, at the request of any
    other person primarily liable hereon, and such consent shall not alter nor. diminish .the
    liability of any person.              .                   ..              . '. .                   0




                                                 D-2

                                                                                                           '.   '.'


Case 2:20-ap-00169-DPC        Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15                                       Desc
                              Statement of Facts Page 86 of 87
                                              :I
                                               '




                             CS CHANDLER REAL ESTATE, LLC
                                 OPERATING AGREEMENT
                                  dated as of January 1, 2014

                                            EXHffiiTD
                                FORM OF PROMISSORY NOTE
                                  FOR MEMBER BUY-OUT

                                             (Continued)


            No provision of this Note is intended to or shall require or pennit Payee, directly
    or indirectly, to take, collect or receive in money, goods or in any other fonn, any interest
    (including amounts deemed by law to be interest) in excess of the maximum rate of
    interest pennitted by applicable law. If any amount due from or paid by Maker shall be
    detennined by a court of competent jurisdiction to be interest in excess of such maximum
    rate, Maker shall not be obligated to pay such excess and, if paid, such excess shall be
    applied against the unpaid principal balance of this Note, or if and to the extent that this
    Note has been paid in ful~ such .excess shall be remitted to.Maker.

            This Note shall be binding upon Maker and his S\.iccessors and assigns and shall
    inure to the benefit of Payee and his successors and assigns.

            All notices required or pennitted in connection with this Note shall be in writing
    and may be given in person or by United States mail, by commercial delivery service or
    by electronic transmission with verified receipt Any notice directed to a party to this
    Note shall become effective upon the earliest of the following: (i) actual receipt by that
    party; (ii) delivery to the designated address of. that party, addressed to that party; or (iii)
    if given by certified or registered United States rriail, twenty-four (24) hours after deposit
    with the United States Postal Service, postage prepaid, addressed to that party at its
    designated address. The designated address of a party shall be the ~dress of. that .party
    shown \1-tthe beginning of this Note or such other address as that party, ftorri time totirn¢,
    may specify by notice to the. other parti~?S· .                                               .

        ..· .. This Note shall be gov~med by and construed according to the substantive laws of
    the State of Arizona, withouttegardto conflict oflaws principles.·. · ··
    . ,._..




                                                   D-3 ...


Case 2:20-ap-00169-DPC         Doc 29-1 Filed 09/21/20 Entered 09/21/20 13:44:15                       Desc
                               Statement of Facts Page 87 of 87
